        Estate of Gregory Wright, et al.,

                                 vs.

Trumbull County Board of Commissioners, et al.

     U.S. District Court, Northern District of Ohio, Eastern Division
                              4:17-cv-02383


                        Barbara Wright
                        Taken on June 26, 2018


                        Reporter Shawn Gross




                                                                        Exhibit I
Deposition of Barbara Wright            Estate of Gregory Wright, et al., vs. Trumbull County Board of Commissioners, et

   1      record?
   2                      MR. RASKIN:     Sure.
   3                                            - - - - -
   4                            (Thereupon, a recess was had.)
   5                                            - - - - -
   6      Q.              I will withdraw the question.                        Have you ever
   7      seen Mr. Wright use any illegal drugs at all, ma'am?
   8                      THE WITNESS:      Can I answer that?
   9                      MR. SMITH:    If you know, yes.                      If you have seen.
 10                       THE WITNESS:      Can I tell him?
 11                       MR. SMITH:    Answer the question.
 12       A.              Marijuana.
 13       Q.              Have you ever seen him use any illegal drugs
 14       during his lifetime other than marijuana?
 15       A.              No.
 16       Q.              So you never saw him use heroin?
 17       A.              No, I have not.         Never seen him use heroin.
 18       Q.              And you have never seen him smoke crack?
 19       A.              No, I ain't never seen him.                      No, I know -- no.
 20       Q.              Or use cocaine in any form?
 21       A.              No.
 22                       MR. SMITH:    Breath deep.                 You're doing fine.
 23       Q.              Are you aware that in December of 2015 Mr.
 24       Wright was arrested and convicted of possession of crack
 25       cocaine, a fifth degree felony, as well as failure to

Tackla Court Reporting, LLC                  PH: 216.241.3918                                                  Page: 29
Deposition of Barbara Wright           Estate of Gregory Wright, et al., vs. Trumbull County Board of Commissioners, et

   1      comply with the order of a police officer, a third
   2      degree felony?
   3      A.              No.
   4      Q.              Well, you're aware that he was sentenced to 18
   5      months in jail as a result of a criminal conviction in
   6      2015, aren't you?
   7      A.              I don't know.
   8      Q.              Is that because you don't remember?
   9      A.              I don't know.
 10       Q.              So you wouldn't be able to help me to understand
 11       how it is that Mr. Wright would have been in possession
 12       of crack cocaine if he wasn't using it?
 13                       MR. SMITH:   Objection.
 14       A.              I don't know.
 15       Q.              Are you aware that his 2015 conviction was not
 16       the first time that he had been convicted of possession
 17       of both crack cocaine and heroin?
 18       A.              I don't know.
 19       Q.              Would it help to refresh your recollection that
 20       in December of 1996 in Trumbull County Mr. Wright was
 21       convicted of trafficking and drugs, four counts
 22       possession, heroin one count, and crack cocaine four
 23       counts?
 24       A.              I don't know.
 25       Q.              Let me ask you some questions regarding Mr.

Tackla Court Reporting, LLC                 PH: 216.241.3918                                                  Page: 30
Deposition of Barbara Wright         Estate of Gregory Wright, et al., vs. Trumbull County Board of Commissioners, et

   1      your marriage?
   2      A.              Yes.
   3      Q.              Has Mr. Wright ever been convicted of crimes of
   4      dishonesty in any county other than Trumbull County that
   5      you are aware of?
   6      A.              I don't know.
   7      Q.              Are you aware that Mr. Wright was taking a
   8      medication called Xarelto?
   9      A.              No.
 10       Q.              Do you know what Xarelto is prescribed for, what
 11       kind of condition?
 12       A.              No.
 13       Q.              Did Mr. Wright have a history of blood clots
 14       that you're aware of?
 15       A.              I don't know.
 16                                          - - - - -
 17           (Thereupon, Defendant's Exhibit B was marked for the
 18                              purpose of identification.)
 19                                          - - - - -
 20       Q.              Let me show you what I have marked for
 21       identification purposes as Defendant's Exhibit B.                                         If
 22       you look at the very bottom right-hand corner of Exhibit
 23       B you will see the name "Trumbull" and a number.                                        Do you
 24       see that?
 25       A.              Yes.

Tackla Court Reporting, LLC               PH: 216.241.3918                                                  Page: 34
Deposition of Barbara Wright            Estate of Gregory Wright, et al., vs. Trumbull County Board of Commissioners, et

   1      Q.              The first page ends with the numbers 46.
   2      A.              Yes.
   3      Q.              And then, if you flip through you will see that
   4      the last page ends with the number 52.                                 Do you see that?
   5      A.              Yes.
   6      Q.              And I will represent to you that these are the
   7      records of the Trumbull County Justice Center relating
   8      to Mr. Wright's incarceration in May of 2017.                                        I assume
   9      that you have never seen these documents before?
 10       A.              No.
 11       Q.              I'm going to ask you some questions about the
 12       answers that Mr. Wright gave.                        On the first page of
 13       Exhibit B, which the number ends in number 46 at the
 14       bottom, do you see that?
 15       A.              Yes.
 16       Q.              Mr. Wright was asked whether or not he was
 17       taking medications, currently taking medications, and
 18       his answer was Xarelto.                 Do you see that?
 19       A.              Number three?
 20       Q.              Yes, ma'am.     Do you see that question and
 21       answer?
 22       A.              Yes.
 23       Q.              Do you know why he was taking Xarelto?
 24       A.              No.
 25       Q.              Number four asks:            "Is the inmate under doctor's

Tackla Court Reporting, LLC                  PH: 216.241.3918                                                  Page: 35
 1
 2            UNITED STATES DISTRICT COURT
               NORTHERN  DISTRICT OF OHIO
 3                  EASTERN DIVISION
 4
 5
     ESTATE OF GREGORY      )CASE NO. 4:17-CV-02383
 6   WRIGHT,et al.          )JUDGE BENITA Y. PEARSON
                            )
 7                          )
                 Plaintiffs )   DEPOSITION OF
 8   vs.                    )
                            )  PHILLIP MALVASI, D.O.
 9   TRUMBULL COUNTY BOARD  )
     OF COMMISSIONERS,et al )
10                          )
                            )
11              Defendants  )
12
13
14             Deposition taken before me, Micheline
15   Simoni, Notary Public within and for the State
16   of Ohio, on the 12th day of July, 2018, at
17   10:10 AM, pursuant to notice, taken at the
18   offices of Trumbull County Jail, 150 High
19   Street, Warren, Ohio, 44481, to be used in
20   accordance with the Federal Rules of Civil
21   Procedure or the agreement of the parties in
22   the aforesaid cause of action pending in the
23   United States District Court within and for the
24   Northern District of Ohio, Eastern Division.
25


                 SIMONI COURT REPORTING
                WARREN/YOUNGSTOWN, OHIO
             (330) 399-1400  (330) 746-0934
                     1-800-399-6686
                                                        15


 1   Q.   And whose signature is that?
 2   A.   Rachel Hake.
 3   Q.   Okay.     What are they attesting to by their
 4                signatures on this document?
 5   A.   That they are the ones that are passing
 6                meds.
 7   Q.   Does that document indicate that
 8                Mr. Wright should be receiving
 9                Ibuprofen, Imodium, and Maalox?
10   A.   Yes.
11   Q.   And this MARS is for Gregory Wright; is
12                that correct?
13   A.   Yes.
14   Q.   And next to his name, is that "TCJ"?
15   A.   Yes.
16   Q.   And it has "Malvasi," is that correct?
17   A.   Correct.
18   Q.   What is that next block?        Do you know what
19                that next block says?
20   A.   That's the month and the year.
21   Q.   So, you're charting for May of 2017?
22   A.   Correct.        These only last one month,
23                according to -- the top has the 1 to
24                31.     So, every month these need to be
25                changed.     The next month would be a 6


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        16


 1                of 17.
 2   Q.   For them to have placed on this document,
 3                "Ibuprofen, Imodium, and Maalox,"
 4                would they have had to receive
 5                instructions from you to do that?
 6   A.   No.     These are over-the-counter
 7                medications.
 8   Q.   So, is it your understanding that medical
 9                assistants can administer
10                over-the-counter medications without
11                your approval?
12   A.   Yes.
13   (PLAINTIFF'S EXHIBIT 2 MARKED)
14   Q.   Doctor, I'm going to hand you what is
15                marked as Deposition Exhibit 2.     Are
16                you familiar with this document?
17   A.   Yes.
18   Q.   What is this document?
19   A.   Physician Order Form.
20   Q.   Okay.     The top of it says "Physicians
21                Order Form."     What is the purpose of
22                this document?
23   A.   This gets faxed to the pharmacy to get
24                medications filled and sent back.
25   Q.   When we look at the first box it indicates


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                              17


 1                the name of the inmate, which is
 2                Gregory Wright; is that correct?
 3   A.   Correct.
 4   Q.   His date of birth, his allergies --
 5                aspirin?
 6   A.   Yes.
 7   Q.   And the date -- is that the date of the
 8                order?
 9   A.   Yes.
10   Q.   Coming across it says "Bactrim."            What is
11                that?
12   A.   An antibiotic.
13   Q.   What is that typically used for?
14   A.   Infections.
15   Q.   Do you recall what the infection was?
16   A.   No.
17   Q.   Okay.     And at the bottom of that it says
18                "TO: Dr. Malvasi/."          Who is that?
19   A.   Raymond Gallanti.
20   Q.   Who is Raymond Gallanti?
21   A.   He was a medical assistant in the past.
22                        MS. HOHENBERGER:      We are talking
23   about 8-28-16?
24                        MR. RUCKER:   Yes.
25   Q.   Okay.     If we come down one block, we have


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        18


 1                the same name, "Greg Wright,
 2                Gregory"?
 3   A.   Yes.
 4   Q.   Same date of birth?
 5   A.   Yes.
 6   Q.   "Allergies, ASA."        What is "ASA"?
 7   A.   Aspirin.
 8   Q.   Date 5-3-17.        And, it indicates "Xeralto."
 9                What's that on number 2?
10   A.   "Dressing changes PRN until healed."
11   Q.   Was this sent to you?        It says, "To:
12                Dr. Malvasi."
13   A.   No, it doesn't say "To: Dr. Malvasi."
14   Q.   What does that say?
15   A.   It says "Telephone order Dr. Malvasi."
16   Q.   Okay.     So, what does it mean, "Telephone
17                order Dr. Malvasi"?
18   A.   That they called me and asked me -- they
19                said, "This inmate brought this
20                medication in, and is he okay to have
21                it?"
22   Q.   So, they had indicated to you that he was
23                on Xarelto?
24   A.   Correct.       Just like the previous one,
25                Raymond called me on is Bactrim.     He


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                     19


 1                must have brought in the Bactrim, and
 2                he had ten days left of it; so, is it
 3                okay to give it to him?     Yes.
 4   Q.   Okay.     What we saw on Exhibit 1; the
 5                Ibuprofen, the Imodium, and the
 6                Maalox, is that referred to as a
 7                "protocol"?
 8   A.   No.
 9   Q.   It's not?
10   A.   No.
11   Q.   Do you have a protocol for withdrawal from
12                heroin?
13   A.   No.
14   Q.   Is Heroin an opiate?
15   A.   Yes.
16   Q.   Do you have an opiate withdrawal policy?
17   A.   Yes.
18   Q.   And what is that?
19   A.   Medications for me, for severe
20                withdrawals?
21   Q.   Yes.     What is it comprised of?
22   A.   Medications that help with the symptoms of
23                a severe withdrawal.
24   Q.   Do you have specific drugs that you have
25                the medical assistants administer for


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           20


 1                withdrawals?
 2   A.   With an order from me, yes.
 3   Q.   Okay.     If there's no order from you, they
 4                are not to administer any drugs?
 5   A.   No prescription medications.
 6   Q.   Ibuprofen is not a prescription
 7                medication, is it?
 8   A.   There's a list of over-the-counter
 9                medications that inmates will ask for
10                on a regular basis.     If they have a
11                headache, Tylenol.     If they have a
12                cough, cough medicine.     If they are
13                constipated, diarrhea.     It's
14                basically the same medications that's
15                in their cabinets at home that they
16                could grab.     But, of course, they
17                can't keep them on them in the
18                correctional setting.     They have to
19                be kept by the staff, and that
20                clarifies it.
21   Q.   So, you do not have a routine policy of
22                Ibuprofen, Maalox, and Imodium that
23                is termed as a "withdrawal protocol"?
24   A.   This treats their signs and symptoms.
25   (PLAINTIFF'S EXHIBIT 3 MARKED)


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          21


 1   Q.   They have handed you what's captioned as
 2               General Assessment Form.     Are you
 3               familiar with that document?
 4   A.   Yes.
 5   Q.   And what is that document?
 6   A.   General Assessment Form.
 7   Q.   What is its purpose?
 8   A.   Just a streamlined charting for an inmate
 9               that's seen.
10   Q.   And this inmate is Gregory Wright?
11   A.   Yes.
12   Q.   And this is dated May 5, 2017?
13   A.   Yes.
14   Q.   And it indicates "12:15."       Is that a.m.?
15   A.   It says "A" and it's cut off.
16   Q.   And the complaint and subjective data; it
17               says, "Coming off heroin.     Says, 'I'm
18               sick.'   Won't tell me anything else."
19                    Okay, and it indicates the
20               medication as Xarelto.     For "Level of
21               Consciousness," what does that say?
22   A.   "Alert and oriented times three."
23   Q.   And what does that -- "Alert and oriented
24               times three," indicate in layman's
25               terms?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           22


 1   A.   That he's alert and oriented to person,
 2                place, and time.
 3   Q.   Okay.     And the general appearance is
 4                "disheveled"?
 5   A.   Yes.
 6   Q.   "Skin appearance is clammy.     No indication
 7                of blood pressure, pulse,
 8                respiration" --
 9   A.   Yes.
10   Q.   What does the "T" stand for?
11   A.   Temperature.
12   Q.   What does "SPO 2 percent" indicate?
13   A.   Pulse oximetry.
14   Q.   Okay.     There's no indications in that; is
15                that correct?
16   A.   Yes.
17   Q.   Would you expect that when a general
18                assessment form is completed that
19                they would take the vitals -- are
20                those considered to be vitals?
21   A.   Well, the statement underneath says,
22                "Unable to obtain vital signs due to
23                inmate being uncooperative."     So, I
24                don't think -- she was unable to do
25                vital signs secondary to the inmate's


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        23


 1                being uncooperative.
 2   Q.   But, would it be your expectation,
 3                generally speaking, that if an inmate
 4                comes in and is complaining that he's
 5                sick and he's coming off heroin, that
 6                they would take the vitals?
 7   A.   They do do the vitals.
 8   Q.   And why is it important that they do the
 9                vitals?
10   A.   Just to have an understanding of the blood
11                pressure, the pulse, the respiration.
12   Q.   Okay.     And, as a physician, what would
13                that indicate to you?   Why would you
14                look at vitals?
15   A.   To assess a patient thoroughly.
16   Q.   When you say, "to assess a patient
17                thoroughly," there are vitals that
18                are within a normal range; is that
19                correct?
20   A.   Correct.
21   Q.   And when your vitals are outside of that
22                normal range, what would that
23                normally, as a physician, cause you
24                to do -- as a physician?
25   A.   It would depend on the treatment.       It


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        24


 1                would depend on which one we're
 2                dealing with.
 3                     If it's blood pressure, it
 4                depends on what the treatment would
 5                be, if the patient needs treatment.
 6   Q.   Okay.     And they would be important in your
 7                making a diagnosis; is that a correct
 8                statement?
 9   A.   Yes.
10   Q.   As you read, it indicated that the patient
11                was uncooperative?
12   A.   Yes.
13   Q.   How long have you been a physician?
14   A.   Twenty years.
15   Q.   Have you, in your 20 years practicing
16                medicine, ever seen where someone is
17                uncooperative as a symptom or a sign
18                of their medical condition?
19   A.   I'm not sure if I understand the question.
20   Q.   Okay.     Could a patient be confused or in a
21                disoriented state; and, for an
22                untrained observer to see that as
23                being uncooperative?   Is that
24                possible?
25   A.   Are you talking in general or this


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         25


 1                patient?
 2   Q.   In general.
 3   A.   Because he's alert and oriented; so, I
 4                wouldn't think of the description you
 5                give.   I would want to know if this
 6                is my general patients, or just
 7                anybody?
 8   Q.   Just general.
 9   A.   Yes.
10   Q.   Okay.     Now, specifically to you, since the
11                medical assistant indicates that they
12                are alert and oriented to time,
13                place -- and what else?
14   A.   Person, place, and time.
15   Q.   Person, place, and time -- then it would
16                be your, based on that annotation,
17                that he was not disoriented or that
18                his, what is considered to be
19                uncooperative, was not a symptom of
20                any underlying medical condition.      Is
21                that correct?
22   A.   Correct.
23   Q.   Under that it indicates, "Treatment Plan."
24                What is a treatment plan?
25   A.   A treatment plan is for the medical


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          26


 1                assistants to give medications based
 2                on the symptoms of what he's telling
 3                her that he's going through heroin
 4                withdrawals.
 5   Q.   Okay.     Now, who determines the treatment
 6                plan?
 7   A.   It's a protocol for, like, signs and
 8                symptoms of what an inmate might
 9                present with.    If an inmate presents
10                with a headache, it's okay to give
11                him Tylenol.    When he comes up and
12                he's complaining of a cough, it's
13                okay to give him cough medicine.       If
14                he's nauseous you give medication for
15                nausea that are not prescriptions.
16                They are over-the-counter.
17   Q.   Who would determine what treatment plan to
18                give an inmate based on their
19                complaint?
20   A.   It would be on my list of medications that
21                are approved to give for what they
22                are going through -- their symptoms.
23   Q.   So, if an inmate came in and complained of
24                a headache, you have some list that
25                says, "If the inmate complains of a


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          27


 1                headache, give him this"?     Is that
 2                what you're saying?
 3   A.   Mostly they come up and they come to the
 4                cart and they say, "I'm having a
 5                headache.     Could I have some aspirin
 6                or Tylenol?     Or, they might say
 7                they're constipated, or nauseous, or
 8                have heartburn.     They have the
 9                medications that they are allowed to
10                supply to them for a limited amount
11                of time.
12   Q.   And they don't need your approval to do
13                this?
14   A.   No.
15   Q.   Okay.     What is Imodium used for?
16   A.   Stomach issues, nausea.
17   Q.   Vomiting?
18   A.   Vomiting.       Maalox for the vomiting,
19                Imodium for the diarrhea.
20   Q.   And Ibuprofen?
21   A.   Generalized; headaches, pain, swelling.
22   Q.   So, based on this general assessment form
23                which was done by -- is that Medical
24                Assistant Hake?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           28


 1   Q.   That on her own judgment she entered into
 2                a treatment plan of Ibuprofen,
 3                Imodium, and Maalox to Mr. Wright?
 4                     MS. HOHENBERGER:     I'm just going
 5   to object, because the document speaks for
 6   itself.
 7   A.   She uses the protocol that's for the signs
 8                and symptoms of nausea, vomiting,
 9                that's she's trained to do.
10   Q.   Okay.     None of those signs or symptoms are
11                indicated on this form; is that
12                correct?
13   A.   Correct.
14   Q.   What are the signs and symptoms that will
15                warrant Ibuprofen, Imodium, and
16                Maalox?
17   A.   Him coming off the heroin.
18   Q.   So, if an inmate is coming off of heroin,
19                then the medical assistants have your
20                authority without consulting you, to
21                administer Ibuprofen, Imodium, and
22                Maalox.    Is that correct?
23   A.   It's used to give him -- to treat his
24                signs and symptoms.     Of course, you
25                know, we can't give heroin as a


                    SIMONI COURT REPORTING
               (330) 399-1400    (330) 746-0934
                        1-800-399-6686
                                                          29


 1                withdrawal for heroin.    On the
 2                streets when you withdraw from
 3                heroin, what do you do?    You go get
 4                more heroin.
 5                     In a correctional setting, you
 6                have to give whatever is non-opiate,
 7                non-narcotic, in this type of setting
 8                to help them alleviate through the
 9                symptoms.   It's a protocol that we've
10                used for years that's been successful
11                in treating their signs and symptoms
12                to help them alleviate their
13                discomfort with going through the
14                detoxification of the heroin.
15   Q.   Okay.     How long, if you know, at the time
16                of this general assessment form had
17                Rachel Hake been a medical assistant?
18   A.   I'm not sure.
19   Q.   How long has she been working for you at
20                the time of this assessment?
21   A.   I'm not sure.
22   Q.   You have a private practice; is that
23                correct?
24   A.   Yes, Sir.
25   Q.   And how long have you had a private


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       48


 1   Q.   Other than what you presume they learned
 2               in school, had they received any
 3               training since employed by you at
 4               Trumbull County Jail in regards to
 5               those issues?
 6   A.   They are always in training being here.
 7               Training is something in the medical
 8               field that you go through forever.
 9               I'm currently still in training and
10               will be on training the rest of my
11               life.
12                       But, the training that I
13               received in medical school -- they
14               get their training through MA school
15               just to determine the appropriateness
16               of someone having a stroke, a heart
17               attack -- are signs that they are
18               trained through their University or
19               school where they are trained.
20   Q.   All right.       Do you have to take continuing
21               education courses?
22   A.   Yes.
23   Q.   As a physician in the State of Ohio to
24               maintain your license; is that
25               correct?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        50


 1   A.   Well, a medical assistant certificate.
 2   Q.   Okay.     Do you know that for certain?
 3   A.   I'm certain my nurse, Debbie, does
 4                continuous education to continue to
 5                be a certified medical assistant.
 6   Q.   So, would you be you surprised to learn
 7                that they are not required to have
 8                continuing classes to maintain their
 9                license?
10   A.   No.
11   Q.   So, is there any formal training in the
12                Trumbull County Jail of your staff?
13   A.   Yes.
14   Q.   Who does that formal training?
15   A.   Carla.
16   Q.   And you're saying Carla Ahart?
17   A.   Yes.
18   Q.   Who determines what training they receive?
19   A.   Well, after their certificate they are
20                given on-the-job training working in
21                the correctional setting and what
22                their job entails.
23   Q.   Let me be more specific, then.     When I say
24                "formal training" do they ever sit
25                down with written materials and go


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       51


 1               through specific topics in regards to
 2               enhancing their medical knowledge?
 3   A.   Not through me.
 4   Q.   Do they do that with Carla Ahart?
 5   A.   Not that I am aware of.
 6   Q.   So, the training you believe they receive
 7               is basically on-the-job training?
 8   A.   For the Trumbull County Jail.
 9   Q.   Is that any different than at your private
10               practice?
11   A.   My private practice staff does not go
12               through any advanced training for the
13               jail; so, they don't go through the
14               extra training.
15   Q.   Training for your private office practice.
16   A.   No.    There is no training.
17   Q.   But you're there on a consistent basis; is
18               that correct -- at your private
19               practice?
20   A.   Yes.
21   Q.   And at your private practice you have the
22               ability to be on site and to
23               supervise your medical assistants; is
24               that correct?
25   A.   Mostly Debbie Cornicelli supervises when


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                     55


 1   A.   Sometimes it's p.m.
 2   Q.   Are you ever here on midnight shift?
 3   A.   Never -- unless there's an emergency.    If
 4             I get called in -- very rarely.
 5   Q.   Is Carla Ahart a supervisor here?
 6   A.   She's a supervisor for the medical
 7             assistants.
 8   Q.   What are her duties?
 9   A.   To supervise the medical assistants.
10   Q.   What does that entail in your thought
11             process?
12   A.   Making sure that the medications are
13             ordered for the inmates, sick call is
14             done, evaluations are done, charting
15             is done, filing, getting reports,
16             seeing inmates when they come in on a
17             booking.
18   Q.   Is training one of her responsibilities?
19   A.   Training the medical assistants; yes.
20   Q.   Have you sat down and spoken with her in
21             regards to her duties as training the
22             medical assistants?
23   A.   We go over what needs to be done, yes.
24   Q.   When you say "we go over," is that a
25             formal --


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      56


 1   A.   101.
 2   Q.   Talking?
 3   A.   Yes.
 4   Q.   When you say, "what needs to be done,"
 5               what determines what needs to be
 6               done?
 7   A.   The things that aren't getting done.
 8   Q.   Would that include administration and
 9               recordkeeping; things like that?
10   A.   Filing.    If they are behind in filing
11               charts, filing documentation, getting
12               supplies ordered.
13   Q.   What training is given in regard to
14               patient care?
15                       MS. HOHENBERGER:   Are you
16   talking about here, for the inmates?
17                       MR. RUCKER:   Yes, for the
18   inmates.
19   A.   What do you mean by "training"?
20   Q.   What training is given, just like you
21               training and your continuing
22               education; where they go and talk to
23               you about signs and symptoms of
24               stroke, or new developments in
25               medicine, cardiology, or pulmonary --


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          57


 1               things that would enhance your
 2               practice.     What type of training is
 3               given to the medical assistants here
 4               at Trumbull County Jail in regards to
 5               the treatment of inmates -- signs and
 6               symptoms, what you can do, what you
 7               can't do?
 8   A.   That's all done through their 80 weeks of
 9               training before they start.
10   Q.   How many weeks?
11   A.   Eighty hours.
12   Q.   Eighty hours.       And who does that?
13   A.   Carla.
14   Q.   That's equivalent of two weeks?
15   A.   Yes.
16   Q.   How would that be annotated that they
17               received that 80 hours of training?
18   A.   There's a schedule that she sets up for
19               them before they are hired.
20   Q.   Is that a written schedule?
21   A.   Yes.
22   Q.   Where is that schedule maintained?
23   A.   Probably through Carla.
24   Q.   When you say "through Carla" what does
25               that mean?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        58


 1   A.   It has to be documented somewhere because
 2               they have to get paid for their
 3               training.
 4   Q.   Is there something that indicates what
 5               specifically they are trained on?
 6   A.   Yes.
 7   Q.   And Carla would have that?
 8   A.   Yes.
 9   Q.   Do you know what that form is called?
10   A.   I have seen it.      I don't know the exact
11               name for it, though.
12   Q.   Could it possibly be called "training
13               checklist"?
14   A.   Could be.
15   (WHEREUPON A RECESS WAS TAKEN AT 11:24 AM AND
16   TESTIMONY RESUMED AT 11:43 AM)
17   (PLAINTIFF'S EXHIBIT 4 MARKED)
18   BY MR. RUCKER:
19   Q.   Doctor, you have been handed what's been
20               marked as Deposition Exhibit 4
21               captioned as a "training check-off
22               list."   Is this the document you were
23               referring to when you talked about
24               the 80-week (sic) training?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       59


 1   Q.   You indicate that this is for Laura Yoder?
 2   A.   Correct.
 3   Q.   Her job title at this time was medical
 4               assistant extern.   What is "extern"?
 5   A.   We take externs from area medical
 6               assistant programs for 160 to 180
 7               hours to train them towards their
 8               medical assistant degree.
 9   Q.   And it indicates here that the starting
10               date of Laura Yoder was February of
11               2017?
12   A.   Yes.
13   Q.   And just looking at this as an example of
14               the training check-off list that you
15               have previously indicated that all
16               your medical assistants go through
17               prior to them becoming employees.     Is
18               that correct?
19   A.   Yes.
20   Q.   Should Medical Assistant Hake have one of
21               these?
22   A.   Yes -- or went through it.
23   Q.   Where would that be maintained?
24   A.   I don't know if she keeps them after she
25               goes through them or not.   I think


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        60


 1             when she goes through them and if she
 2             signs off, and Carla sees they have
 3             done it all, she may keep them in her
 4             file or discard them.     I don't know.
 5   Q.   As a physician, recordkeeping is
 6             everything; isn't it?
 7                  MS. HOHENBERGER:     Objection.
 8   A.   In patient care it is.
 9   Q.   So, in regards to patient care you would
10             expect that records would be
11             maintained.   Is that correct?
12   A.   Patient records, yes.
13   Q.   In regards to patient care.     Training
14             directly reflects on the care that a
15             patient receives.     Would that be an
16             accurate statement?
17                  MS. HOHENBERGER:     Objection.
18   Training as to who?
19   Q.   Training of medical assistants has a
20             direct relationship with the care
21             that patients receive.     Would that be
22             an accurate statement?
23   A.   To some degree.
24   Q.   What degree would it not be an accurate
25             statement?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       64


 1               learning, continuous learning
 2               experience.
 3   Q.   But, the State does require that you
 4               maintain those records?
 5   A.   Yes.
 6   Q.   And it's important to the State; right?
 7   A.   Yes.
 8   Q.   And it's very important to you because
 9               it's important to the State; right?
10   A.   Yes.
11   Q.   You don't think it's important to maintain
12               training records for the medical
13               assistants for the same reason?
14   A.   The State of Ohio has none of my training
15               records at all.
16   Q.   Personally -- you.       Do you think it's
17               important to maintain those records
18               of training?
19   A.   My training records for my residency,
20               internship, externship, are nowhere
21               at the State.     The hospital destroys
22               them when you're done.
23   Q.   Do you, as a physician employing medical
24               assistants to render care to patients
25               in or out of the jail -- do you think


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           65


 1                it's important that training records
 2                be maintained on your employees?
 3   A.   They are not allowed to be hired unless
 4                this checklist is completely done.
 5                If this checklist is done, then we
 6                know they went through the training.
 7                It's not vital that they're kept
 8                personally for me; because, I know
 9                that their 80 weeks (sic) of training
10                goes over this whole sheet.     And in
11                order to be employed you need that
12                extra 80 hours of training, or that
13                extra 160 plus 80.     But this is just
14                the checklist that we know that they
15                went through ABC -- A through Z.
16                And, once it's done then we know they
17                have had the training.
18   Q.   Okay.     Let's go over the training
19                check-off -- your Exhibit 4.     It
20                says, "Orientation to jail and
21                medical department."     What would that
22                consist of?
23   A.   Where is that?
24   Q.   The first activity under the "Activity
25                orientation."


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           66


 1   A.   Basically, take them through, you know,
 2                the jail, the booking department,
 3                medical department, showing them
 4                where everything is at.
 5   Q.   Next one is "Clocking in, time sheets"?
 6   A.   Correct.
 7   Q.   "Review of medical manual."        What is the
 8                medical manual?
 9   A.   That's the manuals and the policies and
10                procedures left in medical of the
11                things that they need to read over.
12   Q.   Okay.     The next one is "Doors and cabinets
13                locked"?
14   A.   Yes.
15   Q.   "Shift reports"?
16   A.   Yes.
17   Q.   "Phone extensions"?
18   A.   Yes.
19   Q.   "Vaccine"?
20   A.   Yes.
21   Q.   "Filing"?
22   A.   Yes.
23   Q.   "Charts"?        Is that how to complete a
24                chart?
25   A.   I can't read what it says.        It is


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          68


 1   Q.   What would indicate to me if there is no
 2              initial?
 3                      MS. HOHENBERGER:     Objection.
 4   Q.   Would I be correct in assuming that they
 5              did not receive training in that
 6              area?
 7   A.   No.
 8   Q.   Why wouldn't I?
 9   A.   I don't know if it's just not documented
10              or -- you would have to find out
11              through Carla through the evaluation
12              form if that was done or not.
13                      This is an extern.     This is not
14              an employee.     She's going through her
15              externship.
16   Q.   Does she work for you now?
17   A.   No.
18   Q.   So, is there a difference between an
19              extern going through the training and
20              your employee going through the
21              training?
22   A.   An extern is given more time because they
23              are trained through the school; and,
24              this has to be faxed to the school to
25              make sure they have completed the


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        69


 1              majority of it.
 2   Q.   If there is no training check-off list
 3              included in any of your employees'
 4              personnel files, how would you
 5              explain that?
 6                    MS. HOHENBERGER:     Objection.
 7   You're assuming that it's not?
 8                    MS. RUBRIGHT:     Yes, it's a
 9   hypothetical.
10                    MR. RUCKER:     I haven't seen it.
11   I've requested it and it hasn't been provided
12   to me.
13                    MS. HOHENBERGER:     Objection,
14   again.   Are you talking about files that you've
15   received on three or four medical assistants,
16   his employees generally?       I'm not sure what
17   you're asking.
18   BY MR. RUCKER:
19   Q.   In regards to your employees who work at
20              the Trumbull County Jail, if there
21              are no training check-off lists
22              contained in their personnel files
23              that have been provided to me
24              pursuant to a discovery request
25              issued to your attorney, how would


                   SIMONI COURT REPORTING
              (330) 399-1400    (330) 746-0934
                       1-800-399-6686
                                                         70


 1               you explain that?
 2   A.   I don't know.      I don't know if she keeps
 3               them somewhere else.    I don't know
 4               where they are kept after they check
 5               them out.
 6   Q.   Are you even sure that these forms are
 7               utilized for the training of
 8               permanent employees?
 9   A.   Yes.
10   Q.   Do you use these forms in your private
11               practice?
12   A.   No.
13   Q.   Do you use any form in your private
14               practice?
15   A.   No.
16   Q.   I think you have indicated Miss Cornicelli
17               does all the training in your private
18               practice.
19   A.   No.
20   Q.   Who does the training in your private
21               practice?
22   A.   There's no training.
23   Q.   If we continue down it says, "Test list
24               binder."    What is that?
25   A.   The list of the drug screening pregnancy


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           73


 1   Q.   "Medical request forms."        What does that
 2                consist of?
 3   A.   Making a medical request for Tylenol; if
 4                they need to see the dentist, you
 5                need to get his medication from the
 6                pharmacy.
 7   Q.   Would that relate to sick calls?
 8   A.   No.     That's the medical request form.      The
 9                inmates fill that out.
10   Q.   Okay.     So, this would be what the inmate
11                or the LPN would fill out to order
12                those things?
13   A.   No.     The inmates are given that form to
14                fill out -- "Joe Smith.     I need
15                ibuprofen," or, "I need to see the
16                dentist," or, "I need something from
17                the pharmacy."
18   Q.   "Verification of medications"?
19   A.   Yes.
20   Q.   "Review of alcohol.      Opiate protocols"?
21   A.   Okay.
22   Q.   Is that review of alcohol, barbiturates
23                and opiate protocols?
24   A.   Yes.
25   Q.   I think we had talked about this earlier.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                              74


 1               What is your opiate protocol?
 2   A.     Mine is, for medication, giving Catapres,
 3               Thiamine, for the treatment of
 4               symptoms.
 5   Q.     It says, "What to do if someone" -- what's
 6               that say?
 7   A.     Your guess is as good as mine.
 8   Q.     Let's see if we can find a clear one.
 9                      MS. HOHENBERGER:        It looks like
10   "pregnant," to me.
11                      MS. RUBRIGHT:     It does to me,
12   too.
13   Q.     "What to do if someone is pregnant"?
14   A.     Right.
15   Q.     Is that "Constipation," the next one?
16                      MS. RUBRIGHT:     No.     "Computer
17   password, email, pharmacy look-up."
18   (OFF THE RECORD)
19   Q.     Next is "How to make an appointment"?
20   A.     I agree.
21   Q.     "Medication"?
22   A.     "Pass."    Yeah, "Med pass.     Pharmacy, order
23               medications and how, scan in
24               medications that came in from the
25               pharmacy, sign and date invoices to


                   SIMONI COURT REPORTING
              (330) 399-1400    (330) 746-0934
                       1-800-399-6686
                                                           75


 1                go to Carla for payment, pre-book in
 2                assessment form, evaluations,
 3                packaging medications, date each,
 4                order forms, and progress notes."
 5   Q.   Next is, "Approval of" --
 6   A.   -- "medications.        Personal medication
 7                sheet."     That's the ones they bring
 8                in.
 9                        "Court ordered drug screen,
10                EKGs, and aerosol breathing
11                treatments."
12   Q.   Okay.     Are these the topics in which you
13                would expect your medical assistants
14                to be trained?
15   A.   Yes.
16   Q.   Do you have any other training other than
17                training topics or training areas
18                that you insist upon or that are
19                required for your medical assistants
20                other than what's on this check-off
21                list?
22   A.   No; but, when I'm down here seeing inmates
23                they are continuously training when
24                I'm evaluating somebody because they
25                are in the room with me.     At that


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       76


 1               time I'm teaching and training at the
 2               same time.
 3   Q.   Are the shifts of the medical assistants,
 4               are they rotating shifts or are
 5               they -- if you are on midnights
 6               you're on midnights?
 7   A.   They rotate; or, personal preferences.       If
 8               someone wants to work midnights this
 9               week or days this week because of
10               babysitting, or whatever else, they
11               put the request in a week before -- a
12               month before.
13   Q.   You're aware that they were interviewed by
14               Lieutenant Shay in regards to the
15               investigation of Mr. Gregory Wright?
16   A.   Yes.
17   Q.   So, is that only temporary, or are they on
18               midnights for long periods of time?
19   A.   It's personal preference for scheduling.
20   Q.   Would you be aware, if you are -- for
21               example, Medical Assistant Hake, how
22               long was she on midnights?
23   A.   I'm not sure.
24   Q.   Are you familiar with Medical Assistant
25               Lockdale's shift?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           86


 1   A.   She sets the hours because she does the
 2                scheduling; but, she's on-call, like
 3                myself, 24/7.     She's always
 4                available.     I'm always available.
 5                        I don't know how many shifts
 6                she's here.     I know she worked all
 7                three shifts.     But, it would be up to
 8                her how many shifts she wanted.        She
 9                had the benefit of saying, "I want to
10                work these four days; midnights,
11                days, afternoons."      She was in charge
12                of the schedule.
13   Q.   So, what Carla wants Carla gets?
14                        MS. RUBRIGHT:   Objection.
15   A.   Pretty much.
16   Q.   Okay.     Are you familiar with minimum
17                standards for jails in the State of
18                Ohio?
19   A.   Yes.
20   Q.   And how are you familiar with that?
21   A.   I have read through them.
22   (PLAINTIFF'S EXHIBIT 5 MARKED)
23   Q.   Okay.     I'm going to give you, for your own
24                reading pleasure what's marked as
25                Exhibit 5.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          98


 1               health authority shall develop
 2               specific policies and protocols in
 3               accordance with local, State, and
 4               Federal laws for the treatment and
 5               observance of inmates manifesting
 6               symptoms of intoxication or
 7               detoxification from alcohol, opiates,
 8               hypnotics, or other drugs.     Specific
 9               criteria are established for
10               immediately transferring inmates
11               experiencing severe life threatening
12               intoxication, overdose, or
13               detoxification symptoms to a hospital
14               or detoxification center."     Is that
15               your responsibility?
16   A.   Yes.
17   Q.   Have you developed specific policies and
18               protocols in accordance with local,
19               State, and Federal laws for the
20               treatment and observation of inmates
21               manifesting those symptoms?
22   A.   Yes.
23   Q.   Where are those policies and procedures
24               located?
25   A.   In medical.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       99


 1   Q.   Under what caption?
 2   A.   "Opiate Withdrawal and Alcohol Withdrawal"
 3               protocals.
 4   Q.   Is that like the COWS?
 5   A.   Yes.
 6   (PLAINTIFF'S EXHIBIT 7 MARKED)
 7   Q.   I have handed you what's been marked as
 8               Exhibit 7; "Clinical Opiate
 9               Withdrawal Skill," otherwise called
10               COWS.   Are you familiar with that
11               document?
12   A.   Yes.
13   Q.   Is it your testimony that this document
14               meets the requirement that is listed
15               in 5120:1-8-09W?
16   A.   For intoxication and detoxification? Yes.
17   Q.   And that it complies with it fully in
18               regards to:   Specific criteria are
19               established for immediately
20               transferring inmates experiencing
21               severe life-threatening intoxication
22               or detoxification symptoms to a
23               hospital or detoxification center.
24               Are you saying that what's been
25               marked as Exhibit 7 complies with


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      102


 1   A.   Correct.
 2   Q.   So, if you were assessing or if a medical
 3                assistant who believes that an inmate
 4                was going through withdrawal, in this
 5                case an opiate withdrawal, was to use
 6                this form and that's something above
 7                36, it should cause them some
 8                concern.    Is that correct?
 9   A.   They call after a score is over 15 to 20.
10   Q.   So, when they use this form, anything from
11                15 to 20 they should call you?
12   A.   They do call me.
13   Q.   Is that written somewhere that they should
14                call you?
15   A.   They are trained in it.
16   Q.   They're trained in that; but, there's
17                nothing in writing that would
18                indicate that?
19   A.   Not that I am aware of.
20   Q.   Okay.     After using this form they can look
21                at this number and know to call
22                Dr. Malvasi; that there's some
23                concern?
24   A.   Yes.     That's part of their training on
25                COWS.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      106


 1               and look at somebody.
 2   Q.   So, the medical assistant, in this case
 3               Medical Assistant Hake, is not on the
 4               floor when she received the call;
 5               right?
 6   A.   No.    She's in medical.
 7   Q.   So, the only person that could relay to
 8               her the significance of the event,
 9               whether or not it was an emergency or
10               not, would be the corrections
11               officers who are physically observing
12               Mr. Wright; is that correct?
13   A.   Right.
14   Q.   So, they indicated it was an emergency;
15               then, she should have come prepared
16               to deal with that emergency.     Is that
17               correct?
18   A.   Yes.
19   Q.   If I understand you, you said that the
20               COWS was not used on both occasions;
21               that Medical Assistant Hake tended to
22               Greg Wright because he refused
23               medical attention.   Is that what your
24               testimony is?
25   A.   His signs and symptoms might not have


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                    107


 1             warranted to start the COWS report.
 2             Everybody doesn't start on the COWS
 3             report from day one.     They go through
 4             the signs and symptoms; and, if they
 5             continue to worsen then the COWS
 6             report is established.
 7                  So, her initial was to alleviate
 8             his systems by giving him the
 9             Ibuprofen, the Maalox, and -- the
10             three cocktails.
11   Q.   But, where Medical Assistant Hake has
12             indicated that he is having opiate
13             withdrawal, the COWS is for the
14             purpose of opiate withdrawal; is that
15             correct?
16   A.   The COWS is for the purpose of the mild to
17             moderate and severe cases of COWS.
18             It's not used on everybody.
19             Everybody's heroin use is different.
20                  If you would like to walk back
21             to medical now, we have a numerous
22             amount of people withdrawing from
23             heroin that are just on the three
24             medications that get them through
25             their symptoms.    It depends on what


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      108


 1               they're using.    If someone is using
 2               an enormous amount, a long-term
 3               amount of heroin, their withdrawals
 4               are sometimes worse than the guy
 5               that's not using as much.
 6   Q.   But, the score on this takes that into
 7               consideration.    Is that correct?
 8   A.   Yes.
 9   Q.   So, if she believed and indicates that a
10               knowledge that Mr. Wright is going
11               through opiate withdrawal, that
12               Mr. Wright is experiencing medical
13               complications regardless of the
14               severity, you're indicating that that
15               would not necessitate Medical
16               Assistant Hake to fill out this form
17               so that she could call you and
18               indicate the level of severity of his
19               withdrawal?
20   A.   She wouldn't be able to fill out this
21               report due to the patient's
22               non-compliance.    She was unable to do
23               the vital signs, which means she
24               wouldn't be able to look at his pupil
25               size.   She wouldn't be able to do a


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       109


 1                thorough assessment on the inmate
 2                because of his combativeness.
 3   Q.   Okay.     If we go down to the box above
 4                "Score," where it says "Anxiety or
 5                irritability," on 4, "Inmate so
 6                irritable or anxious that
 7                participation in the assessment is
 8                difficult."   Would you say that that
 9                covers "uncooperative"?
10   A.   No.
11   Q.   It doesn't?
12   A.   No.
13   Q.   Does Carla Ahart ever indicate to you
14                whether or not she has given a formal
15                training session involving
16                documentation, materials, a sit-down
17                training session with your employees?
18   A.   She notifies me after she completed the
19                whole training assessment and
20                somebody is ready to be hired -- or
21                if they need more training.     She'll
22                say, "We have to extend her one more
23                week because we weren't able to get
24                through whatever."   It happens very
25                seldomly, but it does happen.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        114


 1               administrator, to your knowledge?
 2   A.   No.
 3   Q.   "All staff" -- it continues to read, "All
 4               staff responding to medical
 5               emergencies are certified in
 6               cardiopulmonary resuscitation in
 7               accordance with the recommendations
 8               of certifying health organizations."
 9               Are all your staff certified in CPR?
10   A.   Yes.    And I think it's every two years.
11               They go through a class at the
12               office.    I know that's a bi-annual
13               thing.
14   Q.   Do they have records of being certified in
15               CPR?
16   A.   Uh huh.
17                      MS. HOHENBERGER:   Yes?
18   A.   Yes, from the American Red Cross.
19   Q.   Let's go to (U).      It says, "Continuing
20               Education for Health Trained
21               Personnel."
22                      "All qualified healthcare
23               professionals participate annually in
24               continuing education appropriate for
25               their position."    Do you have that?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       118


 1                practice medicine.
 2                     They are able to diagnose.     They
 3                are able to write prescriptions.
 4                They are able to do everything a
 5                physician can do.
 6   Q.   Okay.     So, under that thought process then
 7                you do not believe that there's a
 8                standard that requires continual
 9                training for medical assistants.     Is
10                that correct?
11   A.   Like I said earlier, the training that
12                they get -- the extra training
13                through myself and Carla on a
14                one-on-one basis is the only training
15                that I am acknowledging that they do
16                outside of the office.
17   Q.   And you do not believe that it is mandated
18                that they have continuing education
19                on an annual basis.   Is that correct?
20   A.   Well, other than like their CPR
21                certification -- the update.     That's
22                all the stuff they need to require to
23                maintain their medical assistant
24                certification.
25   Q.   But that you specifically, as the health


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       120


 1   A.   I'm here every day; but, if there's no one
 2                to be seen on my sick-call list, if
 3                I'm not seeing anybody, I might be
 4                doing charts, going over evaluations,
 5                looking at reports from faxes, labs.
 6                Not every day is there patient
 7                contact.
 8   Q.   But you are there every day?
 9   A.   Sometimes two, sometimes three times a
10                day.
11   Q.   Okay.     What do you consider to be
12                delegation of responsibilities?
13   A.   Can you elaborate on that a little bit
14                more?
15   Q.   As a physician, you can only delegate --
16                you cannot delegate tasks to a
17                medical assistant that they are not
18                competent to perform; is that
19                correct?
20   A.   Correct.
21   Q.   What is the limitation of the competency
22                of the medical assistant, if you
23                know?
24   A.   Basically, they are just like ears and
25                voices down here -- eyes -- to relay


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          121


 1             messages to me for me to make a
 2             decision.
 3                  It's almost like a nursing home.
 4             If there's not a physician available
 5             there's medical assistants and staff
 6             that find out what's wrong with the
 7             patient.     Same thing in a
 8             correctional setting.
 9   Q.   Do you have a system in place that ensures
10             that medical assistants contact you
11             in regard to inmate medical
12             conditions when they should?
13   A.   That's part of their training.        I mean,
14             they call me regularly numerous times
15             a day.     There's always that
16             continuity of care.     When somebody
17             comes in, if they're allowed to have
18             medication, like I said, that you're
19             familiar with.     And, if there's an
20             issue, they call me.
21                  If somebody gets in a fight,
22             somebody sprains their ankle, they
23             call me.
24   Q.   Did anyone call you in regards to Inmate
25             Wright other than to obtain your


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       127


 1             he's just faking because he doesn't
 2             want to go to prison, he doesn't want
 3             to be transported to prison, what
 4             would you say that was?
 5                     MS. HOHENBERGER:   Objection.
 6   Q.   Is that an assessment?
 7   A.   An evaluation.
 8   Q.   What kind of basis would you look for in
 9             that type of evaluation as a medical
10             assistant?
11   A.   In a corrections facility, of course,
12             their main objective is not to be
13             here.     So, they do have strategic
14             plans for not staying further in a
15             jail or prison setting.
16   Q.   Would you expect that they would take some
17             vitals or things along that line to
18             determine whether or not that's a
19             true statement?
20   A.   Vitals are always very important in the
21             initiation of an inmate; as long as
22             it doesn't put the girls at risk of
23             somebody that's going to be forceful
24             with them.
25                     Once again, these girls are


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       128


 1             threatened on a regular basis from
 2             these guys; and, our policy is not to
 3             put yourself in harm's way, not to be
 4             struck at.
 5                  There's been episodes where
 6             these girls are swung on.     They are
 7             insulted on a daily basis, as you
 8             know, being in a correctional
 9             setting.     Derogatory comments from
10             inmates to the staff is done
11             regularly.
12                  So, when an inmate refuses
13             anything, any type of treatment, they
14             are not forced to initiate any
15             confrontation that's going to result
16             in an injury, for their protection.
17                  MR. RUCKER:     All right.   I don't
18   have any further questions.
19                  MS. HOHENBERGER:     He'll read.
20   (WHEREUPON THE DEPOSITION OF PHILLIP MALVASI,
21   D.O., WAS CONCLUDED AT 1:35 PM AND IT WAS AGREED
22   BY AND BETWEEN COUNSEL AND THE PARTIES THAT THE
23   DEPONENT WILL READ AND SIGN THE TRANSCRIPT OF
24   SAID DEPOSITION)
25


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
IN THE UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF OHIO
         EASTERN DIVISION

 ---------------------------------
 ESTATE OF GREGORY WRIGHT          :
 BARBARA WRIGHT, ADMINISTRATOR,    :
 1756 SHARIDAN AVENUE, N.E.        :
 WARREN, OHIO 44483                :
                                   :
      and                          :
                                   :
 BARBARA WRIGHT,                   :
                                   :
                 Plaintiffs,       :
                                   :
      vs.                          : Case No.
                                   : 4:17-CV-002383
 TRUMBULL COUNTY BOARD OF          :
 COMMISSIONERS,                    :
 160 HIGH STREET                   :
 WARREN, OHIO                      :
                                   :
      and                          :
                                   :
 SHERIFF, TRUMBULL COUNTY          :
 IN HIS OFFICIAL CAPACITY          :
 150 HIGH STREET                   :
 WARREN, OHIO                      :
                                   :
                 Defendants.       :
                                   :
 ---------------------------------
                     Monday, October 1, 2018




                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                             8
1 please?

2       A    It's Bethany Lobdell -- L-O-B-D-E-L-L.

3       Q    Okay.    And, Ms. Lobdell, could you give me

4 your address, please?

5       A    414 Joyce Drive, it's Glen Burnie, Maryland,

6 21061.

7       Q    Okay.    And how long have you lived in Glen

8 Burnie, Maryland?

9       A    Since December of 2017.

10      Q    And prior to that where did you live?

11      A    In Warren, Ohio.

12      Q    And what was that address?

13      A    1340 Hazelwood Avenue, Southeast, Warren,

14 Ohio, 44481.

15      Q    Okay.    Is it 81 or 84?

16      A    I believe it's 81.

17      Q    Okay, then.    Are you currently employed?

18      A    Yes, sir.

19      Q    And where are you currently employed?

20      A    I work for Johns Hopkins Medical Institute in

21 their Oncology Department.


                    HUNT REPORTING COMPANY
              Court Reporting and Litigation Support
            Serving Maryland, Washington, and Virginia
                       410-766-HUNT (4868)
                      1-800-950-DEPO (3376)
                                                              9
1       Q     And how long have you worked there?

2       A     Since March of 2018.

3       Q     And what position do you hold there?

4       A     Medical assistant.

5       Q     Okay.   Prior to your employment at Johns

6 Hopkins, where were you employed?

7       A     I was not employed between the jail and Johns

8 Hopkins.

9       Q     Okay.   And when did you leave the jail?

10      A     November of 2017.

11      Q     And when we refer to "jail," we're referring

12 to your employment at Trumbull County jail; is that

13 correct?

14      A     Yes, sir.

15      Q     Okay.   And when were you hired at Trumbull

16 County jail?

17      A     I was hired April of 2015.

18      Q     And you were hired as?

19      A     A medical assistant.

20      Q     Okay.   And prior to your employment at

21 Trumbull County jail where were you employed?


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                               10
1          A   I was employed at a convenience store in

2 Leavittsburg, Ohio.

3          Q   Okay.   What training did -- when did you

4 become a medical assistant?

5          A   I was in school for medical assisting

6 starting in 2014.

7          Q   And when did you complete that study?

8          A   It ended -- I graduated January of 2015.

9          Q   So how long was the actual course of study?

10         A   It was a two-year program.

11         Q   And what certificate did you -- or what type

12 of license did you receive after graduation?

13         A   I have an associates degree in medical --

14 it's in applied science and medical assisting, and I

15 also did the state testing to become a registered

16 medical assistant.

17         Q   Okay.   When you say "state testing," is that

18 Ohio?

19         A   Yes.

20         Q   Okay.   Can you explain to me what is a

21 medical assistant?


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                11
1          A   As in regards to like the job and what they

2 do, or --

3          Q   The job and what they do.     That will be a

4 good place to start.

5          A   For a medical assistant, they give -- they

6 can do vital signs, give injections, write orders from

7 their doctors, make appointments, bandage change, minor

8 emergency care.

9          Q   Okay.   And can you -- I'm sorry, were you

10 done?

11         A   Yes.

12         Q   What is it that a medical assistant cannot

13 do?

14         A   We cannot prescribe medications.     We cannot

15 give IVs.

16         Q   Can you exercise medical judgment?

17             MS. HOHENBERGER:   Objection.

18             BY MR. RUCKER:

19         Q   Okay.   Can you diagnose --

20         A   No.

21         Q   -- disease or conditions?


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                   12
1          A      No.

2          Q      What does it mean to diagnose?

3          A      To say what you know for a fact what somebody

4 has, or can say this is what they have, this is the

5 treatment that we give.

6          Q      So you are not allowed to determine treatment

7 for someone; is that correct?

8          A      We do not prescribe medications.   Like just

9 because somebody says "I have this condition" doesn't

10 mean, oh, okay, well, we can automatically give you

11 this.       We have to go through the doctor.

12         Q      Okay.   You left Trumbull County jail in

13 November of 2017?

14         A      Yes, sir.

15         Q      Under what conditions did you leave?

16         A      My fiancat the time was transferred from his

17 job to a Maryland location back in June of that year,

18 and December was just the time for us to move forward.

19 It was just when we got everything together to move.

20         Q      Okay.   Did you resign or were you terminated?

21         A      I resigned.


                         HUNT REPORTING COMPANY
                   Court Reporting and Litigation Support
                 Serving Maryland, Washington, and Virginia
                            410-766-HUNT (4868)
                           1-800-950-DEPO (3376)
                                                             13
1       Q    Okay.   During your period of working at

2 Trumbull County jail which would have covered -- well,

3 when were you hired in Trumbull County jail?

4       A    I was hired April of 2015, but I also did the

5 externships through my schooling with Trumbull County

6 jail in 2014.

7       Q    Okay.   Prior to your employment at Trumbull

8 County jail, had you ever worked as a medical assistant

9 before?

10      A    No.

11      Q    So you had no previous experience as a

12 medical assistant?

13      A    Other than my externships, no.

14      Q    And that externship was at Trumbull County

15 jail; is that correct?

16      A    Yes.

17      Q    Okay.   So when you were hired at Trumbull

18 County jail, what was the process of your --

19           MS. HOHENBERGER:    You cut out, Gil.

20           MR. RUCKER:    Orientation, I guess, is a

21 better word.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                               17
1 correct?

2       A      Yes, sir.

3       Q      So if you were to view a shift report and it

4 indicated that you were working from 2:00 to 10:00 I

5 would have no reason to doubt that, would I?

6       A      No.

7       Q      Okay.   How long was your extern --

8              MS. HOHENBERGER:     Can I just note my

9 objection, and again, you're talking about that

10 particular day, that particular shift report?

11             MR. RUCKER:   Yes.

12             MS. HOHENBERGER:     Okay.

13             MR. RUCKER:   That is correct.

14             BY MR. RUCKER:

15      Q      How long was your externship?

16      A      It was 150 hours.

17      Q      Okay.   And how did you complete those hours?

18      A      By working at the jail in eight-hour

19 segments.

20      Q      And what is it that you did during your

21 externship?


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                 18
1       A    Followed around whoever was on shift at that

2 time, took vitals, gave -- you know, dealt with the

3 diabetics on shift with their finger sticks, any

4 insulin injections that they needed, watched medication

5 passes, and emergency --

6       Q    And (indiscernible) you on during your

7 externship?

8       A    I'm sorry?     Can you repeat that?

9       Q    Okay.

10           MS. HOHENBERGER:        And I don't know that

11           she ---

12           BY MR. RUCKER:

13      Q    Yeah.     What shift were you --

14           MS. HOHENBERGER:        I don't know that she was

15 finished with her answer, Gil, but go ahead.

16           MR. RUCKER:     Yeah.     Well, she can finish

17 because what it did, it stalled on my end.

18           MS. HOHENBERGER:        Okay.

19           MR. RUCKER:     So, I'm sorry to interrupt you.

20 At any time you feel that I'm interrupting you before

21 your answer is complete, please say so, because what's


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                  19
1 happening is it is a poor connection and I'm not

2 getting anything, and so I think that you've stopped.

3 So, yeah, so please feel free to interrupt me and say,

4 hey, I'm not finished.        Okay?

5              THE WITNESS:     Yes.

6              BY MR. RUCKER:

7          Q   Okay.   So I'm going to allow you to finish.

8          A   What was the last thing that you heard?

9          Q   The court reporter can probably tell you

10 that.

11             MR. RUCKER:     You said something about --

12             THE REPORTER:     Just a second.     Here we go.

13             MR. RUCKER:     Oh, go ahead.

14             (Whereupon, the reporter played back the

15             previous answer.)

16             THE REPORTER:     Did you hear that part?

17             MR. RUCKER:     I heard that part.

18             BY MR. RUCKER:

19         Q   Do you have anything you would like to add to

20 that, Ms. Lobdell?

21         A   We also supervised -- you know, not


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                   20
1 supervised but followed around during med passes and

2 any of the medical emergencies that happened on shift.

3          Q      Okay.   Did you participate in any medical

4 emergencies during (indiscernible) --

5                 THE REPORTER:     Can we go off the record a

6 second?

7                 MR. RUCKER:     Yes.

8                 (Whereupon, a brief recess was taken.)

9                 THE REPORTER:     All right.   We're back on.

10                BY MR. RUCKER:

11         Q      Okay.   I believe my last question to you, Ms.

12 Lobdell, was during your externship did you encounter

13 any medical emergency?

14         A      Yes, but I do not remember the specifics of

15 the ones that I attended.

16         Q      Okay.   Do you realize what it was associated

17 with?       What kind of medical condition?

18         A      I do not.

19         Q      Okay.   And as a result of that -- strike

20 that.       As part of your externship did you have to --

21 you evaluated?


                         HUNT REPORTING COMPANY
                   Court Reporting and Litigation Support
                 Serving Maryland, Washington, and Virginia
                            410-766-HUNT (4868)
                           1-800-950-DEPO (3376)
                                                              21
1         A   As in -- I don't understand exactly what you

2 mean.

3         Q   Your performance.     Was your performance

4 evaluated during your externship?

5         A   Yes.    They were given -- there were reports

6 given back to the school.

7         Q   Okay.   During your externship were your

8 experiences ever memorialized?       For example, in your

9 medical emergencies would that have been annotated in

10 your training file or your evaluation?

11        A   I do not know what they put in there or what

12 they sent back to the school.

13        Q   Okay.   So during your externship when you

14 encountered a medical emergency, would your supervisor

15 or a trainer go over with you the procedures that were

16 utilized in that emergency?

17        A   There was some discussions after the

18 emergency happened about what was going on, but I do

19 not recall the specifics.      I just remember having

20 discussions.

21        Q   Okay.   Were those discussions written down?


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                             22
1       A    I do not know.

2       Q    What type of formal training did you receive

3 during your externship?

4       A    It was all on the hands training, learning,

5 making sure that you were doing your vital signs

6 properly, making sure that you can do bandage changes

7 properly, making sure that you knew how to give

8 injections to the inmates.

9       Q    At any time during your externship were you

10 giving area specific training in opiate withdrawal?

11      A    There was the forms present at that time,

12 i.e. the COW forms to use if need be for severe opiate

13 withdrawal.

14      Q    Okay.   But did you ever have any formal

15 training in regards to opiate withdrawal?

16           MS. HOHENBERGER:   Objection.

17           BY MR. RUCKER:

18      Q    Let me define what I mean by formal training.

19 Were you ever in a classroom situation or sitting down

20 with a supervisor or Dr. Malvasi and taken step-by-step

21 as the procedures you should follow if you witnessed or


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                23
1 felt that an inmate was going through a drug-related

2 withdrawal?

3       A       We did have a policy in place for withdrawal.

4 It was in our instruction manual that we had available

5 to us every day, and there were also instructions

6 hanging on the wall in the office that we could refer

7 to at any given moment.

8       Q       Okay.   Did Dr. Malvasi ever sit with you and

9 go through that manual?

10      A       He made sure that we had access to that

11 manual at any given moment.      He did make sure to tell

12 us that we needed to refer to the manual, and we were

13 able to call him at any given moment if we had any

14 questions.

15      Q       Okay.   Did Dr. Malvasi every personally sit

16 with you and go through that manual?      It's a yes or no

17 answer.

18      A       No.

19      Q       Did you ever sit with any supervisor -- a

20 medical supervisor and actually go through the manual

21 and discuss the process and procedures of drug


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              24
1 withdrawal?

2       A      At the time I was hired, no.

3       Q      Okay.   During your tenure there was an

4 employee, at any time did you physically sit down with

5 Dr. Malvasi and go through the process and procedure of

6 what to do if an inmate exhibited what you believed to

7 be signs of withdrawal from drugs?

8       A      We had meetings when the opioid epidemic

9 became more relevant for things to look for, too, and I

10 do know there were some meetings that he sat in on as

11 well as supervisor Carla at the time.

12      Q      Okay.   Did Dr. Malvasi ever personally sit

13 with you and train you as to what you were to do if an

14 inmate exhibited signs of drug withdrawal?

15             MS. HOHENBERGER:   Objection.   Asked and

16 answered.

17             BY MR. RUCKER:

18      Q      Yes or no?

19      A      No.

20      Q      Did Carla Ahart ever sit with you personally

21 and go through the process and procedure that you were


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                25
1 to follow if an inmate was exhibiting the signs or

2 symptoms of drug withdrawal?

3       A     Again, she did hold a meeting to address that

4 with everybody on things that, you know, to look out

5 for and the procedures if we noticed or had any signs

6 or symptoms of a severe withdrawal.

7       Q     And -- I'm sorry.     Were you finished?

8       A     Yes, sir.

9       Q     Okay.   Was that training annotated in some

10 formal manner?

11            MS. HOHENBERGER:     Objection.

12            BY MR. RUCKER:

13      Q     Okay.   Let me rephrase it.       Was there any

14 record of that training?

15      A     I do know --

16      Q     Strike that.     Strike that.     Was there any

17 record of that meeting?

18      A     Carla did keep records of the meetings,

19 things that she went over, things that we discussed,

20 any concerns we could have written and given them back

21 to her.   There was somebody keeping minutes during


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              26
1 those meetings.

2       Q    So you're indicating that there was someone

3 keeping records?

4       A    Yes.    We would have signed in for our

5 meeting.   She would have had a list of what we were

6 going to talk about, and there was somebody who would

7 have written down anything else that we had added to

8 what we were discussing.

9       Q    Can you indicate to me where those records

10 would have been kept?

11      A    Carla would have had all of those.    Probably

12 in the office that she was occupying.

13      Q    In your training -- well, in your educational

14 process at Ross (phonetic); is that correct?

15      A    No, sir.

16      Q    Where were you -- where was your school?

17      A    I attended Trumbull Business College in

18 Warren, Ohio.

19      Q    Okay.   In your educational process at

20 Trumbull Business School did you receive any training

21 in regards to correctional medicine and procedures?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                27
1       A     Other than the externship, no.

2       Q     Did you receive at Trumbull Business College

3 in your course curriculum any training in drug or

4 alcohol withdrawal?

5       A     Not that I can remember.     I know there was a

6 section over it but it wasn't a specific in depth class

7 training.

8       Q     During your employment at Trumbull County

9 jail, were you ever assessed by Dr. Malvasi or any

10 supervisor in the medical department as to your level

11 of knowledge as to what to do in the case of an inmate

12 suffering from withdrawal?

13            MS. HOHENBERGER:     Objection.

14            THE WITNESS:     I do not know.   There wasn't

15 any one-on-one, but Carla made sure that we all knew

16 what we were doing.

17            BY MR. RUCKER:

18      Q     And how would Carla check to see if you knew

19 what you were doing?

20      A     She had her own checklist and things that she

21 knew that we were supposed to do, and she would go over


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                             28
1 -- you know, she kept making sure that, you know, if

2 she noticed something and someone said "oh, I said

3 something to somebody else," she would check into that

4 and make sure that we were following the procedures,

5 look over the COWs that we done, make sure that we'd

6 gotten a hold of Doc (phonetic) when needed to.

7       Q    Okay.   If you had to place a percentage on

8 how much of your schooling dealt with administrative

9 work, which would include things like taking calls,

10 computers, billing, and scheduling, things along that

11 matter, what percentage would you place that?

12      A    I do not know.     I cannot give an accurate

13 answer.

14      Q    Did you have a class or course work in making

15 assessments of patients' medical conditions while you

16 were at Trumbull Business School?

17           MS. HOHENBERGER:        Objection.

18           THE WITNESS:     Yes.     There were intake

19 procedures.   They did teach us to ask follow-up

20 questions to get more information to notate.

21           BY MR. RUCKER:


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                29
1       Q       And when you indicate "to notate," does that

2 mean to include into medical records of the patient?

3       A       Yes.

4       Q       As a medical assistant, do you have any

5 continuing education requirements?

6       A       Yes.

7       Q       And what are those continuing education

8 requirements?

9       A       Every year we have to have at least so many

10 continuing education credits that we decide what we do,

11 whether it's articles and answering questions, like

12 taking additional classes, recertifying our CPRs.

13 Anything of those natures.

14      Q       Okay.     You get to pick the classes?

15      A       Yes.

16      Q       Okay.     And that continuing education

17 requirement, is it a class requirement?

18      A       No.     You do not physically have to be in a

19 classroom.     You can read different articles and answer

20 different questions, or you can choose classroom

21 training, or lectures, or seminars.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              30
1       Q      Okay.   When you say "answer questions," who

2 would you answer the questions to?

3       A      They would give you an article for you to

4 read and you're answering follow-up questions and

5 understanding questions of the article in which you

6 just read.

7       Q      Okay.   And who would give you the article?

8       A      You can get the articles from any of the AMT

9 technology catalogues that they send out, anything

10 online that they supply, meaning the American Medical

11 Technology Association.

12      Q      Okay.   And during your two plus years at

13 Trumbull jail, did you meet those requirements?

14      A      Yes.    It's 30 continuing education credits

15 for the three years, I believe.

16      Q      And how did you meet those requirements?

17      A      I had on-the-job training, which they give

18 credit for, my CPR classes, and I also did online

19 articles.

20      Q      Okay.   Did Dr. Malvasi or any supervisor of

21 the Medical Department ensure that you completed those


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                              31
1 continuing education requirements?

2       A    It is our responsibility to continue our

3 credits and to stay certified.

4       Q    Okay.   Does that mean that Dr. Malvasi or any

5 medical supervisor did not ensure that you did those?

6       A    They would check to make sure that our

7 licenses were still valid, and then it was our

8 responsibility to make sure that they stay valid.

9       Q    Okay.   Would you have obtained any

10 certificates indicating that you have met those

11 requirements?

12      A    I can access the records that I need to

13 through the American Medical Technology.

14      Q    Okay.   Did you take -- in your compliance

15 with the continuing education requirement, did you take

16 any classes in correctional medicine?

17      A    No.

18      Q    Were you at any time encouraged by Dr.

19 Malvasi or any medical supervisor to take classes in

20 correctional medicine?

21      A    No.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              32
1       Q    Can you tell me what are the signs and

2 symptoms for withdrawal from heroin?

3       A    There's nausea, vomiting, diarrhea, stomach

4 cramps, tremors, perfuse sweating, pale.    An inmate or

5 a person could be pale.    Pain.

6       Q    Okay.

7       A    Delusions -- I'm sorry.   I'm not finished.

8 Delusions, hallucinations, possibly in hallucinations

9 hearing voices, muscle cramps.

10      Q    Is that it?

11      A    Yes, sir.

12      Q    Okay.   At any time did Dr. Malvasi give you

13 training as what you were to do if you witnessed those

14 signs?

15      A    We did have a policy in place and which was

16 always available to us and was hanging in front of us

17 for us to reference, and again, we could also go to him

18 with any questions and if there was anything out of the

19 ordinary we would call him and explain the situation.

20      Q    Okay.   Did Dr. Malvasi personally at any time

21 give you instructions as to what you were to do if you


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                33
1 witnessed those signs?

2       A     We were supposed to go over our COWs with the

3 inmate and notify him of the scores after, you know, a

4 certain level on the score sheet, or if there was

5 anything out of the ordinary.

6       Q     Did Dr. Malvasi personally give you that

7 training?

8             MS. HOHENBERGER:     Objection.   Asked and

9 answered.

10            BY MR. RUCKER:

11      Q     Or is your answer in response to policies and

12 procedures that were written?

13            MS. HOHENBERGER:     Objection.

14            THE WITNESS:     They were all -- we were given

15 the policies and procedures.

16            BY MR. RUCKER:

17      Q     Okay.   Did you ever have a face-to-face

18 training with Dr. Malvasi instructing you as to what

19 you were to do if you witnessed an inmate exhibiting

20 the signs of withdrawal?

21      A     I do not remember.


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                               34
1       Q      Were you ever given face-to-face training by

2 any medical supervisor in regards to what you were to

3 do if you witnessed an inmate exhibiting signs of

4 withdrawal?

5       A      We did have meetings that went over the

6 policies and procedures.

7       Q      And who was the supervisor in those meetings?

8       A      Carla Ahart.

9       Q      And were those meetings that they documented?

10      A      Yes.

11      Q      And document by who?

12      A      Carla had what she wanted us to go over as

13 well as examples.    Other than that I don't know who at

14 that time would have taken the minutes.

15      Q      But minutes were taken?

16      A      I do not remember, but it was common

17 practice.

18      Q      Did you have to sign in for the training?

19      A      Yes.

20      Q      Would the training have been on your shift?

21      A      Not necessarily.


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                  35
1       Q    If it was not on your shift, would you have

2 had to come back --

3       A    Yes.

4       Q    -- to the jail?

5       A    Yes.

6       Q    Was all the training held in the jail?

7       A    Yes.

8       Q    How do you define a medical emergency?

9            MS. HOHENBERGER:       Objection.

10           THE WITNESS:     In the jail, a medical

11 emergency could be called for any reason.       The officers

12 would call down and say, "Hey, we need a medical up

13 here with their medical and emergency bag," and then we

14 would have to assess the situation when we arrived.

15           BY MR. RUCKER:

16      Q    Okay.   My question was how would you -- what

17 would you consider to be a medical emergency?

18           MS. HOHENBERGER:       Objection.

19           THE WITNESS:     As in like what you saw, or --

20 I'm not completely understanding what you mean.

21           MR. RUCKER:    Okay.     Well, I'll rephrase it.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              36
1            BY MR. RUCKER:

2       Q    As a medical assistant, if you were called to

3 a full (phonetic) with an inmate in some type of

4 medical distress, what would you look for to determine

5 whether or not that that condition represented a

6 medical emergency?

7       A    Well, the first thing is automatically -- I

8 mean, first you're going to look for any signs of

9 trauma to see if it was an open wound, if it is any

10 physical signs of, you know, shaking as in a seizure or

11 tremors, or if there's any secretions as in is there

12 any vomit on the floor, if so, what's it look like.

13 Then you're going to take vital signs for more in-depth

14 information.

15      Q    Okay.   And what would the vital signs have to

16 be or represent in order for you to believe that it was

17 a medical emergency?

18      A    It's different for every person.

19      Q    Okay.   If an inmate was going through

20 withdrawal -- drug withdrawal, how would you -- what

21 would the vital signs be that would put you on an


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                               37
1 alert?

2       A    It could be an increased blood pressure, but

3 also you would have to know what the inmate's baseline

4 is.   Like just because it's elevated isn't necessarily

5 that he's always elevated.     How elevated it is, because

6 a couple points of elevation doesn't necessarily mean

7 that it's a withdrawal.     You would look for heart rate.

8 It could be fast.     But again, with the heart rate you'd

9 have to also -- is his baseline kind of high, was he

10 just working out, was he throwing up, is he nervous, is

11 he anxious about anything.

12      Q    Okay.    So where would you obtain these

13 baseline readings?

14      A    You'd have to go back and look either at his

15 chart or you'd take it one time and you would have to

16 check it again later on in the situation, or you might

17 have to do a couple days' worth of vital sign checks to

18 see if it's a constant or if it was a one-time thing.

19      Q    Okay.    Is blood pressure taken when an inmate

20 comes to Trumbull County jail?

21      A    Can you be more specific?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                  38
1         Q     There's a booking medical intake; is that

2 correct?

3         A     Yes.

4         Q     Is taking of blood pressure, is that one of

5 the procedures that take place?

6         A     We do not take the blood pressure on

7 everybody who comes in.

8         Q     So when you say "baseline," there is no --

9 and you said -- indicated that you would look back at

10 the chart.     Would the chart have a baseline?

11        A     The chart could indicate if anyone has blood

12 pressure issues or heart issues or anything that could

13 say this could be a little bit out of normal range.

14        Q     Let's look at what will be marked as Exhibit

15 25, which on my list would be Exhibit 4.

16              MS. HOHENBERGER:     The medical questionnaire,

17 Gil?

18              MR. RUCKER:   Yes.

19              (Whereupon, Lobdell Deposition Exhibit No. 25

20              was marked for identification.)

21              BY MR. RUCKER:


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                              39
1       Q    Have you had a chance to look at what's been

2 marked as Exhibit 25?      Plaintiff's Exhibit 25?

3       A    Yes.

4       Q    Okay.   Have you ever seen this document

5 previously?

6       A    This document is in the computer system that

7 the officers take when the inmate arrives.

8       Q    Okay.   When was the first time that you

9 encountered Mr. Gregory Wright?

10      A    It would have been the afternoon of May 4th.

11      Q    And what were the circumstances under which

12 you met -- you saw him?

13      A    I was notified about a bandage change that

14 the individual needed.

15      Q    Okay.   And what action did you take upon that

16 notification?

17      A    I had him brought down so that I could do his

18 bandage change.

19      Q    Okay.   And what action did you take?

20      A    I undressed the -- endeavored at the old

21 bandage, attempted to clean the area, and to redress


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              40
1 the wound.

2       Q      Okay.   And did Mr. Wright make a comment to

3 you about his medical condition?

4       A      He had said that he was throwing up a little

5 bit and he was a little sick to the stomach.

6       Q      And he said he was a little sick to the

7 stomach?

8       A      Yes.

9       Q      And he had indicated that he had been -- he

10 had thrown up a little bit?

11      A      Yes.

12      Q      Did you annotate that anywhere?

13      A      No.

14      Q      And why did you not annotate that anywhere?

15      A      Because it is not uncommon for an individual

16 to say that they're sick for many different reasons.

17      Q      Could the fact that they were sick be one of

18 the reasons that they indicated that they were sick?

19             MS. HOHENBERGER:     Objection.

20             THE WITNESS:     Can you clarify?

21             BY MR. RUCKER:


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              41
1       Q     Could he have indicated that he was sick, or

2 the reason that he actually was sick?

3       A     I do not understand.

4       Q     Is it possible that Mr. Wright was sick?

5       A     It's possible that he was sick but it could

6 have been just a stomach sick or it could have been

7 something more extreme.

8       Q     Did you take vital signs at that time?

9       A     I did not.

10      Q     Why not?

11      A     Because you don't take vital signs for

12 everybody who's just sick to the stomach.

13      Q     And you did this on the 4th; is that correct?

14      A     Yes.   The afternoon of the 4th.

15      Q     And Mr. Wright died on the 5th; is that

16 correct?

17            MS. HOHENBERGER:      Objection.

18            BY MR. RUCKER:

19      Q     Is that correct?

20            MS. HOHENBERGER:      Objection.

21            MR. RUCKER:   Okay.


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                      42
1               THE WITNESS:     I was made aware that he passed

2 away on the 5th.

3               BY MR. RUCKER:

4        Q      In light of the fact that he passed away, do

5 you now think that you should have taken vital signs?

6               MS. HOHENBERGER:       Objection.

7               THE WITNESS:     No.

8               BY MR. RUCKER:

9        Q      Okay.   Is it still your belief that he was

10 faking illness when he indicated to you that he wasn't

11 feeling well, that he had vomited and had nausea?

12              MS. HOHENBERGER:       Objection.   That wasn't her

13 testimony.

14              THE WITNESS:     I never said that he was faking

15 it.   I never make any indication that he was faking

16 anything or any diseases.

17              BY MR. RUCKER:

18       Q      You indicated that inmates say they were sick

19 just to say they were sick?

20              MS. HOHENBERGER:       Objection.   I don't think

21 that's what she testified to.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                    43
1                THE WITNESS:     I did not say they say that

2 they're sick just to say that they're sick, but there

3 are many reasons why someone will say that they are

4 sick.       It doesn't necessarily just to say that they're

5 sick.

6                BY MR. RUCKER:

7         Q      Okay.    But you failed to make any further

8 medical inquiry as to what his medical condition was;

9 is that correct?

10               MS. HOHENBERGER:     Objection.

11               THE WITNESS:     In my statement I did ask if he

12 was coming off of anything and he -- it sounded like he

13 had said heroin, but he wouldn't give any other

14 indication of how much or how often or, you know, when

15 the last time he was using, or anything of that nature.

16               BY MR. RUCKER:

17        Q      And did you inquire further --

18        A      I tried but he wasn't giving me any type of

19 information.

20        Q      You did not take any vitals; is that correct?

21        A      Right.


                        HUNT REPORTING COMPANY
                  Court Reporting and Litigation Support
                Serving Maryland, Washington, and Virginia
                           410-766-HUNT (4868)
                          1-800-950-DEPO (3376)
                                                               44
1       Q     You did not call Dr. Malvasi; is that

2 correct?

3       A     Right.

4       Q     You did not contact Carla Ahart; is that

5 correct?

6       A     No, not at that time.

7       Q     Carla Ahart, at the time that you were

8 putting on the bandage, was in the building; is that

9 correct?

10      A     Yes, she was.

11      Q     And she would have been easy for you to

12 reach; is that correct?

13      A     Yes.

14      Q     And you did not attempt to reach her; is that

15 correct?

16      A     I did not go back and talk to her, only to

17 ask if she knew about the bandage change that he was

18 supposed to have.

19      Q     All right.   Thank you.   If we can go back to

20 Exhibit 25, did you -- when he spoke to you about his

21 issues being vomiting, did you go check his chart?


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                              46
1            BY MR. RUCKER:

2       Q    Have you had a chance to look at that shift

3 report?

4       A    Yes.

5       Q    And it indicates Nurse Bethany; is that you?

6       A    Yes, sir.

7       Q    And were you on the shift from 2:00 p.m. to

8 10:00 p.m.?

9       A    Yes.

10      Q    Okay.   What is the purpose of a shift report?

11      A    To write down anything that was out of the

12 ordinary, to jot down things that you have done for

13 your shift.   Anything that you could use as a reference

14 guide to know what may or may not happen the shift

15 before to see if an officer asks or if any of the

16 commanding lieutenants ask if something happened prior

17 to your shift.

18      Q    Okay.   And as you review this shift report

19 marked as Exhibit 26, is there any mention on this

20 shift report -- well, strike that.   Is this the period

21 of time in which you would have seen Mr. Wright?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                54
1         A   Yes.

2         Q   Okay.   And it was during that May 4th shift

3 that you saw Mr. Wright; is that correct?

4         A   Correct.

5         Q   It indicates in -- starting at line 11 that

6 you did a -- it says "sick call."     Should that be sick

7 call?

8         A   Yes.

9         Q   And Mr. Wright was brought down to medical.

10 You testified to that earlier; is that correct?

11        A   Correct.

12        Q   Okay.   In the next paragraph it asks you --

13 Lieutenant Shay asked you how you would be notified if

14 a inmate had medical issues, and in 24 you indicate

15 that you would be notified about the medication and any

16 type of medical problem this inmate may have.     Were you

17 notified of the medical conditions that Mr. Wright had?

18        A   I was notified that he needed a bandage

19 change, from one of the officers who called me on the

20 afternoon shift, stating that Mr. Wright needed a

21 bandage change.


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                    55
1       Q      And that was the only medical condition that

2 you were notified of?

3       A      At that time, yes.

4       Q      Okay.     You say "at that time."

5       A      Uh-huh.

6       Q      At any other time were you notified of any

7 medical condition he may have had?

8       A      No, I was not.

9       Q      Okay.     So when you say "at that time," you

10 were never -- is your testimony that you were never

11 notified of his preexisting medical condition?

12      A      I was not.     The first time that I saw and

13 talked to him was on May 4th.

14      Q      Okay.     So were you aware that he was on

15 Xarelto?

16      A      He did have that medication written on his

17 MAR form.

18      Q      Okay.     On May 4th when you saw him in sick

19 call, were you aware that he was on Xarelto?

20      A      At that time when I saw him I did not.       I had

21 to go back and check his chart and I would have seen


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                               56
1 that when I did the transfer sheets for when he was

2 going to prison the next morning.

3       Q    Okay.    And when did you do that transfer

4 sheet?

5       A    I did that sometime on my shift.    I do not

6 know the exact time.     I mean, we do have copies of

7 transfer sheets that we send to the prison.

8       Q    Okay.    Would you have done that transfer

9 sheet after you saw Mr. Wright?

10      A    It's possible.    It could have been done

11 before or after.    I do not know the exact time in which

12 it was done.

13      Q    Would the time be noted on the transfer

14 sheet?

15      A    It would not.    It would be noted on when it

16 was faxed to the prison.

17      Q    Okay.    You indicated that at the time that

18 you saw Mr. Wright that you were not aware that he was

19 on Xarelto; is that correct?

20      A    Not at that time when he came down to get his

21 bandage changed.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                  58
1 would that have been included with his chart?

2       A    No.     It does not go into his chart.     We do

3 file it in a separate area for the office, but it does

4 not go into his chart.

5       Q    Okay.     When you treat an inmate for a sick

6 call, do you look at his chart?

7       A    Not necessarily right off the bat.        You want

8 to treat why they're coming down first.         I had gone to

9 Carla and asked her if she was aware that he needed a

10 bandage change.     She said that she was, that she had

11 written the order for it.     So I went ahead and I did

12 the bandage change.

13      Q    And you never checked his chart?

14      A    No.

15           MS. HOHENBERGER:        And, Gil, just for the

16 record, you have that transfer form.

17           MR. RUCKER:     Okay.

18           BY MR. RUCKER:

19      Q    Okay.     If you go to page 4, line 20.

20           MS. HOHENBERGER:        We're missing page 4.

21           THE WITNESS:     I have 3 and then 5.     Oh,


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                               61
1 conjunction with the inquiry into the death of Mr.

2 Wright?

3       A    Yes.

4       Q    Okay.     And you indicate at line 16 "Other

5 than that there was nothing else that he said to think

6 it was anything more than just" -- and in line 20 you

7 complete the sentence, "stomach problems."

8       A    Yes.

9       Q    What is it that made you believe that it was

10 stomach problems?

11      A    There were no other signs and symptoms of any

12 type of withdrawal.     He wasn't shaking.   He wasn't

13 complaining of any diarrhea.     He wasn't -- he was able

14 to get out of the chair and onto the table by himself

15 without any assistance.     He was aware and oriented of

16 his, you know, what was going on and where he was at.

17 There wasn't any other complaints of cramps or being in

18 a lot of pain.    He just had some pain at the site where

19 his wound was, and that was the only things that he was

20 saying, was just that his stomach was upset and there

21 was no other visual signs or symptoms to say that it


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                 62
1 was anything more than just having some stomach issues.

2       Q       Okay.   Did you relay that information to Dr.

3 Malvasi?

4       A       I did not.

5       Q       So that was based upon your independent

6 experience and judgment?

7       A       Yes.    There are plenty of times where people

8 will say "my stomach is upset," and it could be acid

9 problems from the food that they're eating, or it could

10 be, you know, they're anxious or nervous about

11 something.     There are so many things that can cause an

12 upset stomach that you don't first go to any type of

13 severe withdrawal.

14      Q       Okay.   So you made your assessment of Mr.

15 Wright based upon your aggregate experience with

16 inmates during your time at Trumbull County jail?

17              MS. HOHENBERGER:    Objection.

18              THE WITNESS:    I looked for any other visual

19 cues that would suggest that it was something more than

20 just being an upset stomach.

21      Q       Okay.   And you believe that you making that


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                63
1 judgment call was within your scope as a medical

2 assistant?

3       A      Yes.

4              MS. HOHENBERGER:    Objection.

5              BY MR. RUCKER:

6       Q      You indicate at line 25 of page 6, "Well, I

7 did ask if he was coming off anything;" is that

8 correct?

9       A      Yes.

10      Q      And then in line 3 you indicate "because

11 that's a common side effect of withdrawing."

12      A      It is a common side effect of withdrawing,

13 but it can also be a common side effect of, you know,

14 multiple other things, not just necessarily 100 percent

15 withdrawal.

16      Q      Okay.   And then we go to line 6, "He admitted

17 that he was coming off opiate."

18      A      Yes.    But at that time there were no other

19 signs and symptoms of a severe opiate withdrawal.

20      Q      So, his admission was not enough for you to

21 call Dr. Malvasi?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                64
1       A    At that time, no, because you do not know and

2 there wasn't any forthcoming answer of how much it was,

3 when was the last time he used, how often he used, and

4 opiates could be heroin or it could be medication that

5 they give, or anything of that -- of the nature of

6 being an opiate.

7       Q    Okay.   Did part of your training include that

8 you have the ability to make an assessment as to

9 whether or not to call Dr. Malvasi if an inmate is

10 complaining of withdrawal?

11      A    We do have a COW form that gives a scale of -

12 - for like severe withdrawal forms we would fill that

13 out, and it would say, okay, at this point this is when

14 you would call.    We also, in our policy manual, had if

15 these are the other things that we noticed, that we

16 would call, even if he was only at a 1 or a 2 but he

17 maybe had a history a seizures, then you would call.

18      Q    Okay.   Did you complete the COW form?

19      A    I did not write on a COW form, but with my

20 training I did go over the signs and symptoms.     It asks

21 if we see any tremors, which he did not at the time. It


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                  65
1 asks if there's any hallucinations, you know, the

2 nausea and vomiting.       If so, on what scale?   How often?

3 Is he standing in front of you dry heaving, which he

4 was not.     It asks about anxiety levels, which he was --

5 he did not say that he had any anxiety whatsoever.

6          Q   Okay.   So you're indicating you did the COW

7 form in your head?

8          A   Yes.    I went over that list of the things

9 that I knew to look out for and went based on what it

10 said.

11         Q   Okay.   Well, I'm going to forward to you what

12 I had marked as Exhibit 17, Malvasi 156.       The COW form.

13             MS. HOHENBERGER:    Well, Gil, we already have

14 it marked as an exhibit -- Plaintiff's exhibit.

15             MR. RUCKER:    Oh, okay.

16             MS. HOHENBERGER:    From a prior deposition. So

17 again, going along with why we kept these sequentially.

18 So it's Exhibit 7 -- Plaintiff's Exhibit

19 7.

20             MR. RUCKER:    Okay, then.   All right.   Thank

21 you.


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                              66
1             MS. HOHENBERGER:    So if you just want to

2 use --

3             MR. RUCKER:   Thank you.

4             MS. HOHENBERGER:    So we won't remark it, in

5 other words.

6             MR. RUCKER:   Thank you.

7             (Whereupon, Lobdell Deposition Exhibit No. 7

8             was presented for identification.)

9             BY MR. RUCKER:

10        Q   Do you have Plaintiff's Exhibit 7 in front of

11 you?

12        A   Yes.

13        Q   Do you recognize that?

14        A   Yes.

15        Q   And what is that?

16        A   This is the COWs form that we use for opiate

17 withdrawal.

18        Q   Okay.   You indicated that you did this COWs

19 form in your head; is that correct?

20        A   Yes.

21        Q   Okay.   What was the blood pressure?   Do you


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                              67
1 recall?

2       A    I do not.    I did not take a blood pressure

3 because at that time he was not severe.     There were no

4 other indications that would say that there was more

5 going on, other than just having a stomach issue.

6       Q    Okay.   But the COWs form requires a blood

7 pressure reading; is that correct?

8       A    It does have a spot for a blood pressure.

9       Q    Did you take his pulse?

10      A    I did not.

11      Q    And the COWs form clearly calls for a pulse

12 reading; is that correct?

13      A    It does have a place for a pulse, but again,

14 he was not exhibiting any other signs of having a

15 severe withdrawal that would require more in-depth

16 steps.

17      Q    Now, you earlier indicated that if an inmate

18 indicated that he was withdrawing, that you do a COWs

19 form; is that correct?

20      A    For a severe withdrawal.

21      Q    But you indicated that you also had the


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              68
1 experience to do a COWs form in your own mind; is that

2 correct?

3       A     Yes.

4       Q     Without annotating it on the form which was

5 provided to you to perform the COWs evaluation; is that

6 correct?

7       A     Right.     I did not write it down, but I was

8 going through -- over the more symptoms that needed

9 just in case these were needed at that time.

10      Q     Okay.    Were you trained to do the COWs form

11 in your mind?

12      A     Yes.     It's one of the things we look for

13 signs and symptoms so that we know if we need to go

14 further steps.

15      Q     So you believe that your training allowed you

16 to ignore the actual filling out of the form; is that

17 correct?

18            MS. HOHENBERGER:     Objection.

19            THE WITNESS:     At the time that I saw him I

20 was not ignoring the filling out of the form.      I was

21 going over to see if we needed to make sure that he had


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                69
1 this form.     We were going over more signs and symptoms.

2 In our policies it does say that we have to notice some

3 of these signs and symptoms, not just automatically

4 going, oh, okay, so you're withdrawing, and --

5              BY MR. RUCKER:

6       Q      Okay.

7       A      Oh, go ahead.

8       Q      No, I'm sorry.   I'm sorry.

9       A      No, go ahead.

10      Q      Okay.   Do you believe the actions you took

11 were authorized by your training?

12      A      Yes, I do believe it was.

13      Q      And are you indicating that you believe you

14 covered every issue of this COWs form?

15      A      With the exceptions of the heart rate and the

16 blood pressure.     I did notice that he was not sweating,

17 that there was no abnormal pupil reaction.     Other than

18 the pain that he was complaining of in his ankle, he

19 was -- there was no other complaints of pain anywhere

20 else in the body, which you would see.

21             I do not remember about the skin at that


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                               70
1 time, what it was, but he wasn't sniffling or his nose

2 was not running.   He was complaining just of the nausea

3 and the vomiting, no diarrhea.    He had no tremors.    He

4 wasn't yawning and he was not acting irritable or

5 anxious or anything of those natures.

6            So going through this list, there was nothing

7 that would say that this is to the point where he

8 needed any prescription medications, a doctor

9 notification, or anything other than an upset stomach.

10      Q    Okay.

11      A    It is not --

12      Q    It is not -- I'm sorry.   Go ahead.

13      A    At that time I did offer the medication pass

14 that we could give over-the-counter medications to help

15 with the nausea and the vomiting, and Ibuprofen in case

16 there was -- you know, to help with the pain in his

17 ankle, as well as Immodium in case he did have any

18 diarrhea that he did not say that he had.

19      Q    And there's a third one that you also

20 authorized, wasn't it?

21      A    It was just the Ibuprofen, Maalox, and


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              71
1 Immodium.

2       Q     Okay.   Now, is that a protocol for

3 withdrawal?

4       A     For a minor withdrawal to help with just the

5 symptoms, yes.

6       Q     But you indicated you didn't think he was

7 going through withdrawal.

8       A     I didn't say he was going through severe

9 withdrawal.    There could have been a minor withdrawal

10 which could cause the upset stomach, but minor

11 withdrawal and severe withdrawal, you're not going to

12 give a prescription medication for a severe withdrawal,

13 just like you wouldn't give a Percocet for a twisted

14 ankle.   You would give them something less serious for

15 a less serious injury or withdrawal.

16      Q     So you felt there was a possibility he was

17 going through withdrawal?

18      A     He very well could have gone through

19 withdrawal, or he could have had an upset stomach from

20 something that he ate, or it could have been anything

21 that was going on.    You don't see an upset stomach and


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                 72
1 automatically think withdrawal.

2         Q   Okay.   And you made the judgment to -- for

3 him to receive those medications for what you

4 characterized as minor withdrawal?

5         A   Yes.

6         Q   Did you get permission from Dr. Malvasi to do

7 that?

8         A   For over-the-counter medications you do not

9 have to get permission for those.       Just like if another

10 inmate would turn in a thing that said "I have a

11 headache," you can write down to have a medication for

12 Ibuprofen or Tylenol.

13            MR. RUCKER:    I would like to enter what's

14 been marked -- what is indicated on my list as

15 Procedures -- Exhibit 14, Malvasi 152.

16            MS. HOHENBERGER:    Let me make sure it's not

17 been previously marked.

18            MR. RUCKER:    All right.

19            MS. HOHENBERGER:    Gil, it was part of

20 previously marked Exhibit 15, and then it was page 159

21 of Plaintiff's deposition, Exhibit 15.      So I've got it


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                76
1 symptoms of withdrawal, he was only showing the nausea

2 and vomiting.       There were no other of these symptoms

3 that would say, okay, this is definitely 100 percent a

4 severe withdrawal.

5       Q     Okay.     And you believe that implied in these

6 policies and procedures it's only for severe

7 withdrawal?

8       A     It is for when -- you don't put people on

9 prescription medication for minor withdrawal.

10      Q     Did you do a COWs form for minor withdrawal?

11      A     You would do a COWs form if there were more

12 symptoms other than just being nauseated and vomiting.

13 Because like I said, nausea and vomiting does not

14 automatically say that they're associated with the

15 withdrawal.

16      Q     Okay.     It indicates at the bottom, "All

17 inmates should be placed on medical isolation when they

18 start to have" -- S/S is signs and symptoms; is that

19 correct?

20      A     Yes.

21      Q     "of withdrawal."     Did you place Mr. Karin


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                  77
1 (phonetic) on medical isolate -- not Mr. Karin -- Mr.

2 Wright on medical isolation?

3       A      I did not, because after this was placed out,

4 Dr. Malvasi has said that certain levels of withdrawal

5 does not require being medically isolated because if

6 you're going through moderate withdrawal, the anxiety

7 of being isolated on top of the isolation of -- or the

8 anxiety of withdrawals -- excuse me -- that it can make

9 it worse.

10             And again, he was only having nausea and

11 vomiting.    You don't lock somebody down because they're

12 upset to their stomach.       That's not beneficial to them.

13      Q      You said Dr. Malvasi told you that?

14      A      Dr. Malvasi has told us that if they're going

15 through like a moderate withdrawal with some anxiety,

16 you do not isolate them unless they are severe and, you

17 know, they're starting to hallucinate, or he says to

18 put them on lock-down.     You don't always medically

19 isolate somebody just because of nausea and vomiting.

20      Q      Okay.   Did Mr. Wright exhibit anxiety to you?

21      A      No, he did not.     He wasn't agitated.   He


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                 78
1 wasn't fidgeting with anything.       He wasn't like

2 fidgeting or being shifty, you know, darting around the

3 room looking at different things.       There was no other

4 signs other than having nausea and vomiting.

5       Q       So it's your understanding that those

6 policies are only for severe withdrawal?

7       A       Moderate to severe.

8       Q       Okay.

9               MR. RUCKER:   I want to, you know, look at

10 your statement which is marked as Trumbull 139, which

11 is -- all right.

12              MS. HOHENBERGER:   I don't know if we have

13 that, Gil.

14              MR. RUCKER:   It was her statement in the

15 interview.

16              MS. HOHENBERGER:   Oh, the one that we already

17 marked?   27?

18              MR. RUCKER:   No, not the -- it's her other

19 statement.      Her actual written statement.

20              MS. HOHENBERGER:   I don't have that with me.

21              MR. RUCKER:   Well, let me send it to you. And


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                 80
1         A      Yes.

2         Q      Okay.   In that statement -- well, strike

3 that.       You've read the statement?

4         A      Yes.

5         Q      Is the statement true and accurate?

6         A      Yes.

7         Q      Is that your signature at the bottom of the

8 statement?

9         A      Yes, it is.

10        Q      In that statement you indicate "when Wright

11 arrived at medical, he complained of having some nausea

12 and vomiting."

13        A      Yes.

14        Q      "Nothing else was said about the consistency

15 or any color variation of the vomit."

16        A      Correct.

17        Q      Did you ask about the consistency or the

18 color variation of the vomit?

19        A      We were having a conversation about, again,

20 his symptoms, anything else that he felt that he needed

21 to let me know at that time.       You know, we base it off


                        HUNT REPORTING COMPANY
                  Court Reporting and Litigation Support
                Serving Maryland, Washington, and Virginia
                           410-766-HUNT (4868)
                          1-800-950-DEPO (3376)
                                                              81
1 of what we see and also what the inmate says.    There

2 was no other complaints about how it looked or it was,

3 you know, this was how it was coming up, or if he was

4 having the dry heaves on top of it or anything of that

5 nature.

6            Also while I was sitting there with him

7 talking to him about these things, he was not dry

8 heaving.   He was not acting like something was coming

9 up.   He was just sitting there having a conversation

10 with me one-on-one about just the fact that he was

11 nauseated and he has thrown up a little bit.   There

12 wasn't anything out of the ordinary that would say,

13 okay, your vomit would suggest some other issue that

14 was going on.

15      Q    Did you specifically inquire with Mr. Wright

16 regarding the consistency or color variation of the

17 vomit?

18      A    I do not remember word for word what was said

19 about his vomit at that time.

20      Q    Okay.   But you made no annotations, no notes,

21 or no record of that conversation; is that correct.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                 82
1       A     I did not.

2       Q     What would be the significance of the color

3 and the consistency of his regurgitation?

4       A     It could -- there are certain things that you

5 can look for, like if someone has vomited something

6 that looks like coffee grounds it could, you know, say

7 if something is more severe.    If it's just yellow then

8 it could be just vile that he's not eating enough.        It

9 could also indicate, you know, what you've eaten.        If

10 it's just what you're eating is coming up, or if it's

11 bile, or if you're drinking enough fluids and you're

12 just bringing up water.   And then you have to factor in

13 maybe some other risk factors that could be mixed in

14 with it.

15            So there was no often -- there was no

16 conversation of how often that he was throwing up.       He

17 didn't make any statement that he was throwing up

18 everything.   He made no statement that he wasn't

19 keeping anything down, just that he had some nausea and

20 vomiting, but there was nothing else there in this

21 conversation with him that would say that it was worse


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                  83
1 than just some mild vomiting and nausea.

2        Q   Have you received specific training that

3 would indicate that you should make inquiry concerning

4 the color and consistency of vomit?

5        A   We are trained to look for some things.       If

6 we do see the vomiting, we do -- in our classroom

7 training we are shown different piles of pictures of

8 vomit and things that you could look for.

9            You know, the main thing with it is if it's

10 coffee grounds in it, what else he's throwing up, what

11 he's keeping down, you know, and how much he's throwing

12 up.

13       Q   Okay.    And did you call Dr. Malvasi?

14       A   I did not.    Because again, if we called Doc

15 for every single time a patient said "I'm throwing up,"

16 we would never be off of the phone with him.       Our whole

17 day would be spent with Dr. Malvasi about a patient

18 throwing up.

19       Q   Okay.    Did you -- strike that.   Were you

20 responsible for Med Pass (phonetic) on your shifts?

21       A   I was.


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                84
1          Q   And did you do Med Pass to Mr. Wright -- the

2 8:00 p.m. Med Pass that evening?

3          A   I did arrive at the pod that he was in and I

4 made sure once everybody else was done with his

5 medications, I had to specifically call Mr. Wright up

6 to the cart because he did not show up to take the

7 medications.     But he got up, he walked up to the cart.

8 I did ask if he wanted these medications, and which at

9 the time he agreed for these medications, which was

10 handed and given to him, and then he walked back to his

11 bunk.

12             There were no other issues going on.   He

13 wasn't having a hard time walking around.     He got up on

14 his own accord.    He sat back down.   He wasn't shaking.

15 He wasn't sweating.    He wasn't dry heaving at the cart

16 or anything of that nature.    You know, we had a small

17 conversation just about how he was doing.     He didn't

18 say that there were anything else going on at the time,

19 other than he was still feeling a little nauseated

20 which is why I gave him the Maalox to kind of help coat

21 his stomach and calm it at that time.


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                87
1       Q    Okay.    Why would you not give Ibuprofen to

2 someone with ulcers?

3       A    Because it can irritate the ulcer.

4       Q    Okay.    Was Dr. Malvasi present when you were

5 doing sick calls?

6       A    He was not there when Mr. Wright came down to

7 medical or when I was doing Med Pass, because sick call

8 could be, hey, we let you know that he was coming down

9 because it could have been the doctor's sick call or

10 the medical staff's sick call, and at that time it was

11 just a medical staff sick call.

12      Q    Was Dr. Malvasi there that day at sick call?

13      A    According to his sick call list he was.      But

14 I was not there for the morning shift so, you know, I

15 was not there to see him that morning.

16           MR. RUCKER:    If you will just give me a

17 minute.

18           BY MR. RUCKER:

19      Q    Okay.    After you saw Mr. Wright and he

20 admitted to you that he was withdrawing from heroin,

21 you just sent him back upstairs; is that correct?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                     88
1                 MS. HOHENBERGER:     Objection.

2                 THE WITNESS:     I had the conversation with him

3 and did offer the medications for him to have them on

4 Med Pass, and then I did send him back up to his pod.

5 It wasn't just a "I'm withdrawing," "Okay, bye" type of

6 situation.        We had a conversation, tried to figure out

7 what was going on.         I went over the COWs in my head to

8 make sure this wasn't anything more severe than just a

9 little nausea and vomiting.

10                BY MR. RUCKER:

11         Q      Okay.   And you saw Mr. Wright approximately

12 4:00 p.m. on your shift of the 4th?

13         A      Approximately -- it was between 4:00 and

14 4:30.       It was around that time.

15                MR. RUCKER:    If you'll give me just a couple

16 more minutes, I'll see what else I --

17                MS. HOHENBERGER:     Okay.

18                THE WITNESS:     Yeah.   I saw him at the 4:30

19 but I also saw him of course again at Med Pass.           It

20 wasn't just a one and done thing.           I checked on him

21 again at Med Pass, and we have officers that every hour


                         HUNT REPORTING COMPANY
                   Court Reporting and Litigation Support
                 Serving Maryland, Washington, and Virginia
                            410-766-HUNT (4868)
                           1-800-950-DEPO (3376)
                                                                     89
1 are walking through the pods checking on inmates and

2 making sure that there's nothing more going on, and I

3 was not notified of anything else that was going on,

4 and they're really good about saying, hey, something's

5 not right, we need you to check on this guy again, or,

6 hey, I noticed that, you know, yes, he might have just

7 been vomiting but now these are some other things that

8 I noticed, or, he's coming up to me and complaining

9 that, you know, things are getting worse or, you know,

10 other inmates are hitting the button saying something's

11 not right.

12              So it's not just me just having one

13 interaction with him.       I had those couple interactions

14 with him, and officers are also checking on inmates

15 every single hour.

16              MR. RUCKER:    Okay.     I want to show you -- are

17 you familiar with general assessment forms?

18              MS. HOHENBERGER:       You can answer.

19              THE WITNESS:    Oh, yes.     Yes.

20              MR. RUCKER:    We would have done Malvasi 04.

21 Do you have that there?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              94
1       Q     Okay.   So prior to her coming back, did you

2 have a trainer?

3       A     I was trained -- I did my externships under

4 Mary Schuler, and then when I got hired I was training

5 and working with a Michelle Stanec, who was an LPN at

6 the time.

7       Q     And how long was Michelle Stanec your

8 trainer?

9       A     I do not remember when she left, but it's two

10 weeks of training.     At that time she would have done

11 some training.     We also had done some training with a

12 Kara Lightner who's another medical assistant, and

13 Amanda Kolley, who was also a medical assistant.

14      Q     So was there a lapse of time between Michelle

15 Stanec and Carla Ahart?

16      A     I do not know when Michelle left and when

17 Carla came.   I do not know when that happened.

18      Q     But neither one of them worked a shift with

19 you; is that correct?

20      A     Michelle only did her shift with me while we

21 were training.     Afterwards it wasn't two people on a


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                                      95
1 shift unless -- I'm sorry -- unless Carla had things

2 that she had to do and work on while she was there.

3          Q   Okay.        And was Dr. Malvasi ever in the

4 building supervising you?

5          A   There were times that he would be in the

6 building that I, you know, may not have seen him.             But

7 as far as like was he on a shift with me throughout my

8 whole shift?        No.     But we were able to get a hold of

9 him for any situation that we needed to.           We had three

10 or four different ways that we could get a hold of him,

11 as well as Carla.          They both were always available

12 24/7.

13         Q   Is that by phone?

14         A   Yes.

15         Q   But you did not always have onsite

16 supervision; is that correct?

17             MS. HOHENBERGER:        Objection.

18             THE WITNESS:        Correct.

19             BY MR. RUCKER:

20         Q   Did you ever place Mr. Wright on Dr.

21 Malvasi's sick call list?


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                     96
1       A    I did not, and that was because, again, at my

2 point in my shift he was supposed to be leaving for the

3 prison in the morning.

4            MR. RUCKER:   Okay.     Leah, just give me a

5 couple of minutes to go through and see --

6            MS. HOHENBERGER:      Okay.    Gil, we're just

7 going to note for the record, you asked about her zip

8 code earlier for her Warren address.         It was 44484.

9            MR. RUCKER:   Okay.

10           BY MR. RUCKER:

11      Q    Ms. Lobdell, the Med Pass of 5/4/2017, was

12 that the last time that you saw Mr. Wright?

13      A    Yes.

14      Q    And your shift of 5/4/2017 would have ended

15 on 10:00, 5/4/2017?

16      A    Yes.   The shift was from 2:00 to 10:00.          I

17 think I actually left maybe 15 minutes after 10:00

18 because we were finishing up Med Pass that night.           But

19 there was no other interactions.        There was no other

20 complaints from Mr. Wright.      There was no other -- you

21 know, no officers had, you know, said, hey, something's


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                              97
1 not right, come back.     And, you know, there has been

2 times when you get called off of Med Pass because

3 something else has happened after you've seen an

4 individual.

5       Q     Okay.   Do you remember as a result of your

6 training after you were hired, were you given any

7 written documentation in regards to training other than

8 the policies and procedures you've already spoken

9 about?

10      A     Can you clarify a little more?   Like what

11 written materials are you looking for?

12      Q     Were you given any area of training --

13 specific written documentation in regards to training?

14      A     Just the policies and procedures, and that we

15 had all of them also in a book on our desk at any given

16 time for those, and we were all given our initial new

17 hire packet.   But other than that I did not have

18 anything else while I was there.

19      Q     Did your personnel file include training

20 records?

21      A     Honestly, I do not know what was in my


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                              98
1 personnel file.     Carla kept that.   I had not received

2 any write-ups at that time with Carla for any personnel

3 issues, or any training paperwork that was in there, I

4 don't know if that was in there or not.

5         Q   Okay.   Was the protocol for drug withdrawal

6 the same throughout your employment at the Trumbull

7 County jail?

8         A   At the beginning we did not use the COWs as

9 often, and then once Carla came back over she made sure

10 to enforce those policies.    Whoever was in charge

11 before Carla did not enforce -- like Doc would say you

12 need to use those, but they were not enforced as well

13 as Carla enforced them.

14        Q   So on May 4th, Carla was an employee of Dr.

15 Malvasi; is that correct?

16        A   Yes.

17        Q   Yet you still did not fill out the COW, did

18 you?

19        A   I did not.   But that doesn't mean that I

20 didn't talk to Mr. Wright to see how he was feeling, to

21 figure out, you know, what was going on.     It does not


                      HUNT REPORTING COMPANY
                Court Reporting and Litigation Support
              Serving Maryland, Washington, and Virginia
                         410-766-HUNT (4868)
                        1-800-950-DEPO (3376)
                                                              99
1 mean that I did not go over and make sure there were no

2 other major symptoms and signs of withdrawal that would

3 make me question the severity of it.    You know, you

4 just have that, hey, I have some nausea.    Okay.   Well,

5 there's no other signs and symptoms from that list that

6 would say, okay, this is more than just a little

7 nausea.

8       Q    Okay.   And what instructions did Dr. Malvasi

9 give you in regards to when you should call him

10 regarding a patient's medical condition?

11      A    We would call, of course, when there were

12 any, you know, severe outliers if, you know, I was

13 going over the COW form and I noticed that there were a

14 lot more signs and symptoms.

15           Like if I had noticed that he's got a severe

16 tremor, if he was throwing up, if he was anxious, if he

17 was fidgeting, if he was having trouble getting around,

18 if he had an altered mental status, anything like that

19 I would have called and say, hey, look, these are the

20 things that are going on, what do you need me to do?

21 What's the next step?


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                                      100
1       Q    So it would be a judgment decision that you

2 would make as to when you would call Dr. Malvasi?

3            MS. HOHENBERGER:        Objection.

4            THE WITNESS:     Yes.     You know, I --

5            BY MR. RUCKER:

6       Q    Would you please -- go ahead.

7       A    When it comes to Dr. Malvasi, you know, there

8 were times that I would talk to him more than I would

9 talk to anybody else because of things that were going

10 on that day.   There were times where you talked to him

11 10, 15 times a day, and then there were maybe other

12 days where it might only be one or two phone calls.           It

13 wasn't a -- you know, it was based on what was

14 happening that day.

15      Q    Okay.   So based on what was happening or

16 based on what you felt warranted a call is what you

17 would base whether or not you would call Dr. Malvasi?

18      A    Based on the observations.           It was not where

19 we needed to give him a call.        It had nothing to do

20 with anything about how I felt.        It was based on the

21 observations and the signs and symptoms of what I was


                     HUNT REPORTING COMPANY
               Court Reporting and Litigation Support
             Serving Maryland, Washington, and Virginia
                        410-766-HUNT (4868)
                       1-800-950-DEPO (3376)
                                                               101
1 seeing and what, you know, the patient was complaining

2 about.

3       Q      So Dr. Malvasi or Carla Ahart never indicated

4 to you that upon the signs of any withdrawal that you

5 should contact them?

6       A      Not when it came to just being nausea.   You

7 wouldn't call a doctor every time you turned around

8 because your stomach was upset.

9       Q      Okay.   But if you suspected withdrawal, did

10 Dr. Malvasi indicate to you that you should call him?

11      A      Yes.    If it was a moderate to severe

12 withdrawal according to procedures and policy you would

13 call him.    Or, of course, there's also like if he is,

14 you know, known to have seizures then you would call

15 him and say, look, he told me he was coming off of

16 this; he's known to have seizures.

17             But there was none of that indicated that

18 said, okay, you need to call him and say there's a

19 withdrawal but he's only having nausea.

20      Q      So it would be within your independent

21 judgment to determine whether or not it was severe or


                       HUNT REPORTING COMPANY
                 Court Reporting and Litigation Support
               Serving Maryland, Washington, and Virginia
                          410-766-HUNT (4868)
                         1-800-950-DEPO (3376)
                                                                    102
1 moderate; is that correct?

2                 MS. HOHENBERGER:     Objection.

3                 THE WITNESS:     It would be based off of what

4 we observed and what the patient stated.

5                 BY MR. RUCKER:

6          Q      Okay.   Was Dr. Malvasi there for sick call

7 every day?

8          A      He would call every day to see if there was

9 anybody on his list to be seen.           There were times that

10 even if there was nobody to be seen he would come in

11 and he would either need to have a meeting with Eric,

12 or he'd come into the office and check for, you know,

13 orders that needed to be signed, any questions that we

14 may have had for him.         So he would visit often.

15         Q      Is "often" five days a week?

16         A      It could be five days a week.     It could be

17 more.       It could be, hey, I called him because somebody

18 needed stitches and he had to come in and get it done.

19 But he did call and would ask, you know, do I have

20 anybody who needs to be seen.

21         Q      Would he -- during your time at Trumbull


                         HUNT REPORTING COMPANY
                   Court Reporting and Litigation Support
                 Serving Maryland, Washington, and Virginia
                            410-766-HUNT (4868)
                           1-800-950-DEPO (3376)
 1
 2            UNITED STATES DISTRICT COURT
               NORTHERN  DISTRICT OF OHIO
 3                  EASTERN DIVISION
 4
 5
     ESTATE OF GREGORY      )CASE NO. 4:17-CV-02383
 6   WRIGHT,et al.          )JUDGE BENITA Y. PEARSON
                            )
 7                          )
                 Plaintiffs )   DEPOSITION OF
 8   vs.                    )
                            )   RACHEL M. HAKE
 9   TRUMBULL COUNTY BOARD  )
     OF COMMISSIONERS,et al )
10                          )
                            )
11              Defendants  )
12
13
14             Deposition taken before me, Micheline
15   Simoni, Notary Public within and for the State
16   of Ohio, on the 23rd day of August, 2018, at
17   9:30 AM, pursuant to notice, taken at the
18   offices of Simoni Court Reporting, 153 Pine
19   Avenue, NE, Warren, Ohio 44481, to be used in
20   accordance with the Federal Rules of Civil
21   Procedure or the agreement of the parties in
22   the aforesaid cause of action pending in the
23   United States District Court within and for the
24   Northern District of Ohio, Eastern Division.
25


                 SIMONI COURT REPORTING
                WARREN/YOUNGSTOWN, OHIO
             (330) 399-1400  (330) 746-0934
                     1-800-399-6686
                                                          13


 1   A.   September of 2015.
 2   Q.   September of 2015?
 3   A.   I believe.
 4   Q.   Fair enough.        Tell me why you pursued
 5                being a medical assistant.
 6   A.   I wanted to help people.        The medical
 7                field has always interested me.
 8   Q.   Did you have any prior experience or had
 9                you done anything, say, related to
10                the medical field prior to starting
11                ETI?
12   A.   No.
13   Q.   Okay.     Tell me about your course work
14                there.     Tell me about the program.
15   A.   We had anatomy classes, administrative
16                classes, theory classes, and lab
17                classes.
18   Q.   Okay.     So, is it fair to say you started
19                in May of 2015?     Does that seem
20                correct to you?
21   A.   Yes.
22   Q.   Do you remember your graduation date?
23   A.   I do.     It was February 16, 2016.
24   Q.   What if I told you it was January 15,
25                2016?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        14


 1   A.   That sounds right.
 2   Q.   Is that okay?
 3   A.   Yes.
 4   Q.   Okay.
 5   (OFF THE RECORD)
 6   (PLAINTIFF'S EXHIBIT 12 MARKED)
 7   Q.   Have you had a chance to look at
 8                Plaintiff's Exhibit 12?
 9   A.   Yes.
10   Q.   Are you familiar with that?        Have you seen
11                that before in any form?
12   A.   This, I have not.
13   Q.   You have had a chance to look at it.        Does
14                it seem to represent the courses that
15                you actually took at ETI College?
16   A.   Yes.
17   Q.   And, at ETI you earned a medical assistant
18                diploma.   Is that correct?
19   A.   Yes.
20   Q.   To your knowledge, does ETI offer any
21                other degree, if you will, as a
22                medical assistant?
23   A.   The Associate's Degree.
24   Q.   The Associate's Degree?
25   A.   Uh huh.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        15


 1                     MS. HOHENBERGER:   Yes?
 2   A.   Yes.
 3   Q.   Have you done anything in pursuit of an
 4                associate medical assistant degree?
 5   A.   I started, and then I switched to the
 6                diploma.
 7   Q.   Okay.     So, when you initially started,
 8                your intention was to get the
 9                Associate Degree as a medical
10                assistant?
11   A.   Yes.
12   Q.   What made you change your mind?
13   A.   It was a shorter length of time, and the
14                medical assistant diploma is my
15                stepping stone further into the
16                medical field.
17   Q.   Okay.     So, you have your medical assistant
18                diploma; and, have you pursued any
19                other certificates after you received
20                the diploma?
21   A.   EKG, and phlebotomy.
22   Q.   Where did you obtain those?
23   A.   ETI.
24   Q.   Was that after you graduated, or was that
25                during the time that you were


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         20


 1   A.   Billing, coding, how to use an electronic
 2                medical records system.
 3   Q.   Anything else that you recall?
 4   A.   No.
 5   Q.   So, you finished -- you graduated in
 6                January, and then you started working
 7                for Dr. Malvasi on May 5 of 2016?
 8   A.   Yes.
 9   Q.   Can you tell me whether you had any
10                medically-related employment between
11                your graduation date and when you
12                first started working for
13                Dr. Malvasi?
14   A.   I did not.
15   Q.   Okay.     Now, tell me about your first day
16                at Trumbull County Jail.
17   A.   I shadowed Carla.
18   Q.   Just so the record is clear, you are
19                referring to Carla Ahart?
20   A.   Yes.
21   Q.   Did you report directly to Carla Ahart?
22   A.   Yes.
23   Q.   Tell me what you mean by you "shadowed"
24                Carla.   Do you recall what time you
25                went in; what shift were you working?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           21


 1   A.   6:00 a.m.
 2   Q.   So, you come in and you're going to shadow
 3             Carla.     Take me through the day.
 4             Take me through what happened.
 5   A.   I arrived.     She met me outside.   She
 6             walked me through the building, gave
 7             me a tour so that I would know how to
 8             get through all the security doors.
 9             She taught me how to use the radio.
10             She showed me where all of our
11             equipment was.
12                     She showed me -- she had me flip
13             through a couple of charts to see how
14             things were properly documented, see
15             how the charts were organized.        She
16             had me fill out a few papers for her,
17             such as we were getting ready to do a
18             couple drug screens; so, she had me
19             fill out the names and the number of
20             the dipsticks that we were using.
21                     She then took me on med pass for
22             the first time where she distributed
23             medications and documented that she
24             was giving medications to inmates.
25             Then we went back downstairs; and, a


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        25


 1               was an orientation on the first day?
 2   A.   Yes.
 3   Q.   And maybe we have already covered it a
 4               little bit; but, in your mind what
 5               would you say was the orientation?
 6   A.   Showing me around, showing me some of the
 7               charts, showing me the medical
 8               department itself, where things were,
 9               how things were done.   And then she
10               physically showed me, as well, as
11               they came along throughout the day.
12   Q.   Did she go over issues about shift reports
13               with you?
14   A.   Yes.
15   Q.   She explained the phone system to you?
16   A.   Yes.
17   Q.   And what you're describing to me is this
18               is just an ongoing dialogue -- you do
19               not recall Ms. Ahart taking any
20               notes, making any notes or anything?
21               This is on-the-job training?
22   A.   Yes.
23   Q.   Do you recall ever having signed off on
24               any documents indicating that you had
25               received training on certain issues?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        26


 1   A.   I don't remember.
 2   Q.   Do you know whether there was any file
 3                maintained by Trumbull County in the
 4                medical department that would have
 5                had documentation of what was covered
 6                with you in training?
 7   A.   Not to my knowledge.
 8   Q.   Before you left Trumbull County, did you
 9                ever have an opportunity to go
10                through your employment file?
11   A.   Yes.
12   Q.   Okay.     And did you see in there any
13                references to the training that you
14                had been provided?
15   A.   No.     I saw my evaluations.
16   Q.   You saw your evaluations?
17   A.   Yes.
18   Q.   Okay.     Now, how many days did you shadow
19                Ms. Ahart?
20   A.   Carla herself?
21   Q.   Carla, yes.
22   A.   Two or three, maybe four.
23   Q.   And you were at that time -- what was your
24                primary shift?
25   A.   Afternoons.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                            27


 1   Q.   Afternoons.        Okay.   And, so, you said -- I
 2                asked you how many days you shadowed
 3                Carla and you said it was four or
 4                five.    Did you shadow other persons?
 5   A.   Yes.
 6   Q.   Who were they?
 7   A.   Bethany Lobdell, and Jessica Clay.
 8   Q.   What type of things did Ms. Lobdell go
 9                over with you?
10   A.   What she did throughout her day.         I
11                watched her as she worked.      I asked
12                my questions; she tried to explain
13                things to me to the best of her
14                ability.
15   Q.   Now, Ms. Lobdell -- do you know what her
16                job title was at the time she was
17                training you?
18   A.   Medical assistant.
19   Q.   She was a medical assistant.         Did you have
20                an idea as to how long she had been
21                there?
22   A.   I believe she was there for about two
23                years when I started.
24   Q.   Okay.     And can you distinguish for me the
25                type of information that was related


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          28


 1                to you by Ms. Lobdell as opposed to
 2                the information that was given from
 3                Ms. Ahart?
 4   A.   I'm not understanding the question.
 5   Q.   Okay.     Thank you.     Ms. Lobdell was a
 6                medical assistant; correct?
 7   A.   Yes.
 8   Q.   So, she was training you, and you had just
 9                received your diploma as a medical
10                assistant back in January of that
11                year?
12   A.   Yes.
13   Q.   Okay.     Now, and as I understand it,
14                Ms. Ahart -- what was Ms. Ahart's --
15                what was her job title, first of all?
16   A.   LPN.
17   Q.   She was an LPN.        So, licensed nurse;
18                correct?
19   A.   Yes.
20   Q.   Licensed by the State of Ohio.        So, did
21                she train you on subjects that was
22                different from what Ms. Lobdell
23                offered to you?
24   A.   No.
25   Q.   Basically, what to do throughout the day


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        29


 1               in the jail?
 2   A.   Yes.
 3   Q.   Do you recall whether Ms. Lobdell gave you
 4               any written materials as she was
 5               training you?
 6   A.   No.
 7   Q.   Or whether -- did she take any notes and
 8               so forth or have a check-off list in
 9               terms of subjects that she was
10               covering with you, as you recall?
11   A.   No.    There was just verbal communication
12               between her and Carla about how I was
13               doing.
14   Q.   So, tell me about the communication
15               between Ms. Lobdell and Ms. Ahart.
16   A.   Throughout the day we would have to call
17               Carla multiple times when medications
18               would come into the jail.   We would
19               have to have them approved by either
20               Dr. Malvasi or Carla; and, throughout
21               those conversations sometimes she
22               would ask how I was doing or how
23               things were going, and that's where
24               the communication came into play.
25   Q.   So, during the training with Ms. Lobdell,


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           30


 1                I believe you said you would call
 2                Ms. Ahart multiple times during the
 3                day; is that correct?
 4   A.   Yes.
 5   Q.   Tell me the reason you were calling
 6                Ms. Ahart.
 7   A.   Things needed to be approved for us to be
 8                able to give these medications to
 9                inmates.     They had to be approved by,
10                again, by Dr. Malvasi or Carla.
11   Q.   And that is because there were some -- let
12                me ask you the question this way.
13                When you started working at the
14                Trumbull County Jail was there ever
15                an explanation given to you of, say,
16                what the limitations were on your
17                ability to work in the medical field
18                as a medical assistant?
19   A.   I'm not understanding your question.
20   Q.   Okay.     Thank you.     What do you understand
21                a medical assistant -- what are you
22                allowed to do with respect to the
23                treatment of patients?
24   A.   Assess and report.
25   Q.   Assess and report.        So, tell me what you


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        33


 1   Q.   Okay.     And I think you said that you were
 2                also -- that you also shadowed Jessie
 3                Clay; is that correct?
 4   A.   Yes.
 5   Q.   As you sit here, do you have an idea how
 6                long Jessie Clay had worked as a
 7                medical assistant when you started in
 8                2016?
 9   A.   I want to say about a year.
10   Q.   Okay.     So, your understanding is that --
11                and I'm not holding you to it -- but,
12                your recollection was that you
13                believe Ms. Lobdell was even senior
14                to Ms. Clay with respect to seniority
15                in the jail?
16   A.   Yes.
17   Q.   So, what type of things did you do with
18                Jessie Clay?
19   A.   The same things that I would do with
20                Bethany.   I would shadow.   Everybody
21                has a different way of doing things.
22   Q.   What about procedures?       Did any of them go
23                over certain specific procedures and
24                so forth with you?
25   A.   If the situation came up that we had to


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           34


 1                address something that needed to be
 2                done under procedure, then yes.
 3   Q.   Okay.     And I want to try to understand --
 4                when you say "if things needed to be
 5                done under procedure," tell me what
 6                you mean by that.
 7   A.   If a situation presented itself where we
 8                had to do something specific instead
 9                of just day-to-day things, they would
10                walk me through that process.
11   Q.   Okay.     So, this is the jail.     If you can
12                relate to me, say, the things that
13                happened -- what did you consider the
14                things that happened on a day-to-day
15                basis where maybe you did not have to
16                really look at the procedure?     Tell
17                me about the routine or common
18                things, if you will.
19   A.   You come in; you get your shift report
20                from the person that you're
21                relieving.     On my shift, particularly
22                afternoons, I got diabetes checks
23                twice a day.     I got them at 3:00 and
24                7:00 -- right after I came in and
25                right before med pass.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          35


 1                       You check the blood sugar.   You
 2               had your dressing changes.     You
 3               reported to Doctor if there was an
 4               out-of-range blood sugar.     You would
 5               administer insulin; and, then you
 6               would go about med pass and you would
 7               do all of the diabetic checks and
 8               dressing changes again at 7:00 p.m.
 9               when you went up to med pass.
10                       You distributed medications, got
11               medical request forms, and then you
12               gave your shift report and you left.
13   Q.   So, the things that you would say took
14               place on a normal day; shift reports,
15               diabetic reports, checking blood
16               sugar, changing dressings, and
17               reports to the doctor -- those common
18               place things happened every day?
19   A.   Yes.    There were also booking assessments,
20               checking in medications.
21   Q.   And I didn't complete the list.       I think
22               you also put changing -- doing med
23               pass?
24   A.   Yes.
25   Q.   And shift reports?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         36


 1   A.   Yes.
 2   Q.   And would you review on a daily basis the
 3               assessments of inmates coming into
 4               the jail?   Is that something that's
 5               done every day?
 6   A.   Yes.
 7   Q.   Now, those are the things that I think we
 8               agreed were kind of common place,
 9               kind of the routine.     Now let's talk
10               about those issues where you said
11               that now procedure had to be
12               followed.   I'm trying to get an
13               understanding.     So, tell me what you
14               mean by that.     Tell me about maybe
15               the uncommon things or the things
16               that didn't happen on a daily basis.
17   A.   If somebody's blood sugar, for example,
18               were spiked over a certain number,
19               you would call Doctor.     You would get
20               an order from him.     You would
21               administer the proper amount of
22               insulin, and then you would write an
23               order in the chart that it was
24               documented that you gave said
25               insulin.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        37


 1   Q.   Okay.     And, so, a blood sugar being out of
 2                range or a spike, there was a
 3                procedure to deal with that; correct?
 4   A.   Yes.
 5   Q.   Okay.     And so, after you did your
 6                assessment then, pursuant to the
 7                procedures, it was to call the
 8                doctor?
 9   A.   Yes.
10   Q.   Why did you call the doctor?
11   A.   Because there was something out of range.
12   Q.   Something was out of range; so, your
13                assessment -- you found out what the
14                blood sugar was, and then you
15                completed the circle, so to speak, by
16                calling the doctor because there was
17                information that he needed?
18   A.   Yes.
19   Q.   So, tell me about another situation where
20                procedure needed to be followed.
21   A.   If somebody has a high body temperature,
22                you would want to let the doctor
23                know.     If somebody got in a fight and
24                they needed stitches, you would let
25                the doctor know so he would come and


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       38


 1               give stitches.     If there was an
 2               abnormal EKG, you would send him a
 3               picture of the EKG, he would assess
 4               it, and he would let you know what to
 5               do.
 6   Q.   Dr. Malvasi was available for you to call?
 7   A.   Yes, at any time.
 8   Q.   At any time.       So, he would have been
 9               available for you to call during the
10               day shift; is that correct?
11   A.   Yes.
12   Q.   And he would have been available when you
13               worked the afternoon shift; is that
14               correct?
15   A.   Yes.
16   Q.   And the afternoon shift, the time for that
17               was what?
18   A.   2:00 to 10:00.
19   Q.   2:00 to 10:00?
20   A.   Yes.
21   Q.   And Dr. Malvasi was also available during
22               the midnight shift, the 10:00 to
23               6:00 a.m.     Is that correct?
24   A.   Yes.
25   Q.   So, part of the procedure was you do your


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        39


 1               assessments and then, if necessary,
 2               then you could report to the doctor
 3               the information you believe that he
 4               needed to know?
 5   A.   Yes.
 6   Q.   And, about how long would you say this
 7               training period was that you had
 8               shadowing Ms. Ahart, Ms. Lobdell, and
 9               Ms. Clay?     How long did that last
10               overall?
11   A.   When I was shadowing, about two weeks.
12   Q.   About two weeks?
13   A.   Uh huh.
14                       MS. HOHENBERGER:   Yes?
15   A.   Yes.
16   Q.   So, are you saying to me that for those
17               first two weeks that you shadowed
18               Ms. Ahart, Ms. Clay, and Ms. Lobdell
19               pretty much -- I mean, what was your
20               interaction with them during the day?
21               Did you follow them around all the
22               time?
23   A.   Absolutely.       I wanted to see how they
24               handled everything on a day-to-day
25               basis so I would know how to handle


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        40


 1             it on my day-to-day basis.
 2   Q.   What about your interaction with
 3             Dr. Malvasi during this period of
 4             time?
 5   A.   There was constant communication.      Any
 6             time that something needed to be
 7             addressed I would call him, I would
 8             text him, and he would always get
 9             back to me in a timely manner.
10   Q.   What about Dr. Malvasi personally showing
11             you through the jail or you following
12             him?     Was there any personal
13             one-on-one training by Dr. Malvasi of
14             you?
15   A.   When I worked the morning shift; when I
16             would shadow Carla.
17   Q.   So, was Dr. Malvasi -- tell me about how
18             frequent or infrequent Dr. Malvasi
19             was present when you were shadowing
20             Carla.
21   A.   He did sick call three or four times a
22             week, depending on the volume of
23             patients that needed to be seen.        He
24             would also come in to sign orders.
25             He would come in just to see how we


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           41


 1             were doing.   That would always happen
 2             in the morning before he would go to
 3             his office or the hospital.
 4   Q.   So, as you recall -- so, if you are
 5             starting at 6:00 a.m. or the times
 6             that you were there at 6:00 a.m.,
 7             approximately what time would
 8             Dr. Malvasi appear?
 9   A.   About five minutes to 6:00, and it ranged
10             at that time to maybe 6:30.     Never
11             later than 7:00.
12   Q.   Never later than 7:00.     And, as you
13             recall, what time did he usually
14             leave to go to his office?
15   A.   It depends.
16   Q.   Give me -- tell me what you observed.        I
17             know it could depend.     So, what time
18             did you normally see him leave or
19             what time are you normally aware that
20             he normally left?
21   A.   We did med pass at 8:00 a.m. on the
22             morning shift.     He would sometimes
23             leave five minutes before.     He would
24             sometimes still be there when we were
25             done.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       42


 1   Q.   So, he would be present up until around
 2               med pass?
 3   A.   Yes.
 4   Q.   And the med pass on the day shift is
 5               generally conducted at 8:00 a.m.     Is
 6               that correct?
 7   A.   Yes.
 8   Q.   And so, shortly either before that or
 9               shortly after that, your recollection
10               is that Dr. Malvasi would leave?
11   A.   Yes.
12   Q.   So that your opportunity to actually be
13               trained by Dr. Malvasi during the
14               period that you were shadowing Carla
15               and so forth, generally that would
16               have occurred; between 6:00 a.m. and
17               8:00 p.m.   Is that fair?
18                    MS. HOHENBERGER:   Objection.
19   A.   Ask me that question one more time,
20               please.
21   Q.   Your direct on-site supervision by
22               Dr. Malvasi, or his training you,
23               that would generally occur between
24               6:00 a.m. and 8:00 a.m.?
25   A.   Generally; but, there was always ongoing


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         43


 1               training when there was communication
 2               via phone.
 3   Q.   So, tell me, when you say "training" --
 4               tell me what you considered training
 5               over the phone.
 6   A.   We would have to explain what was
 7               happening with the inmate, patient,
 8               and then he would let us know how to
 9               handle that situation.
10   Q.   So, you provide your assessment and then
11               he tells you what to do?
12   A.   Yes.
13   Q.   Was there ever a time when Dr. Malvasi sat
14               you down personally and said, "These
15               are the rules.     These are the
16               regulations"?     Any type of
17               interaction like that?
18   A.   Yes.
19   Q.   Tell me about that and tell me when that
20               happened.
21   A.   It would be right before patients came
22               down to the medical department.    We
23               would bring him the sick-call list,
24               we would bring him all the charts.
25               He would generally ask how I was


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       44


 1               doing and if I was understanding
 2               everything; and, if I had any
 3               questions he would answer them.
 4   Q.   When you say he would ask how you were
 5               doing -- I mean, I met Dr. Malvasi.
 6               He seems to be a pretty -- very nice
 7               guy; but, when he asked how you were
 8               doing was he trying to find out
 9               whether you were understanding what
10               was going on with regard to the
11               patients?   Is that what was going on?
12   A.   Yes.
13   Q.   So, tell me the type of things that he
14               would discuss with you in that
15               respect.
16   A.   If I was understanding med pass, if I was
17               understanding how things needed to be
18               approved, if I was having any issues
19               with my co-workers, if I was having
20               issues with the way that I was being
21               trained.
22   Q.   So, in terms of this shadowing and what we
23               will call your training period, your
24               recollection is that it lasted for
25               approximately two weeks?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                             45


 1   A.   Yes.
 2   (PLAINTIFF'S EXHIBIT 14 MARKED)
 3   Q.   I'm showing you what's been marked as
 4                Exhibit 14; and, I want you to take a
 5                few moments and go ahead and kind of
 6                look it over, if you will.
 7                     MS. HOHENBERGER:        Just note for
 8   the record this is one of the documents that we
 9   talked about in the beginning that's marked
10   confidential.
11                     MR. SMITH:        Absolutely.
12   Absolutely.
13   Q.   Ms. Hake, have you had a chance to look
14                over what's been marked as
15                Plaintiff's Exhibit 14?
16   A.   Yes.
17   Q.   And can you tell me what this is?
18   A.   The policy book.
19   Q.   And can you tell me whether you have seen
20                that before?
21   A.   Yes.
22   Q.   Okay.     Can you give me -- tell me when you
23                saw it.
24   A.   My first day.
25   Q.   Your first day.        Okay.     And tell me who


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          46


 1                presented this to you.
 2   A.   Carla.
 3   Q.   Okay.     So, tell me, then, what you and
 4                Carla did with respect to the
 5                procedures here.   Go through that for
 6                me, please.
 7   A.   We had a binder.      She gave it to me while
 8                she did a couple of orders.     I sat
 9                down and went through it.
10   Q.   So, she's doing a few orders and she gave
11                you a binder that you remember these
12                procedures being in?
13   A.   Yes.
14   Q.   Now, when I asked you at the beginning of
15                the deposition about your training
16                with Ms. Ahart, you didn't tell me
17                about the two of you going through
18                these medical procedures.     I mean, I
19                asked you, "What did you all do?"
20                Did you forget at that time?
21                     MS. HOHENBERGER:    I'm going to
22   object, but go ahead.
23   A.   Not necessarily forget; but, when
24                something is placed in front of you,
25                you remember where it came from.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        51


 1                just referring back to?
 2   Q.   Yes, Ma'am.     Let's go back a little bit.
 3                The first time I asked you about them
 4                you said that while Ms. Ahart was
 5                going through some charts you flipped
 6                through them.
 7                     And then you said to me that you
 8                did have some engagement about it;
 9                and, I'm trying to just now try to
10                really find out the extent of it and
11                what you actually went over.
12   A.   The procedures and the policies were gone
13                over multiple, multiple times; just
14                not with this in front of me.
15   Q.   So, how would you know you were going over
16                policies and procedures if you were
17                not referring to this document?
18   A.   I would ask a question and it would be
19                answered with, "Well, the policy and
20                procedure for this is" --
21   Q.   And that would happen with who?
22   A.   Either Carla or Doc.
23   Q.   Okay.     So, do you then recollect the time
24                when they said to you -- and let's
25                start with Ms. Ahart -- where she


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        59


 1                it reads your heart rate and oxygen
 2                levels.
 3   Q.   Was there any emergency training that you
 4                received at ETI?
 5   A.   Emergency training?        No.
 6   (PLAINTIFF'S EXHIBIT 15 MARKED)
 7   Q.   I'm going to show you what's been marked
 8                as Plaintiff's Exhibit 15 and ask you
 9                to take a moment and look at that,
10                please.
11   A.   Okay.
12                     MS. HOHENBERGER:     I'll just note
13   for the record that this similarly is marked as
14   confidential.
15                     MR. SMITH:     Absolutely.
16   Q.   Have you had a chance to look at what's
17                been marked    as Plaintiff's
18                Exhibit 15, Ms. Hake?
19   A.   Yes.
20   Q.   Can you tell me whether or not you
21                recognize that document?
22   A.   Yes.
23   Q.   Okay.     And tell me when you first saw it,
24                if you will.
25   A.   Orientation on my first day.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        60


 1   Q.   Okay.     And, so, that's the same time that
 2                you were also presented with what we
 3                were discussing previously as the
 4                medical department policies and
 5                procedures that was Exhibit 14; is
 6                that correct?
 7   A.   Correct.
 8   Q.   So, explain to me, then, what happened
 9                with this document.   You have the
10                medical department procedures and
11                policies given to you in a binder.
12                Is that correct?
13   A.   Correct.
14   Q.   How did you receive the medical manual?
15   A.   In the same binder.
16   Q.   They were in the same binder.      Do you
17                remember whether the medical policies
18                and procedures was placed in the
19                binder first or whether the manual
20                was in first?
21   A.   I do not remember.
22   Q.   Okay.     And, so, those -- so, what do you
23                remember doing with Exhibit 15?
24   A.   Reading over it.
25   Q.   Reading over it?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          61


 1   A.   Reading over it.
 2   Q.   Okay.     So, did Ms. Ahart go over any
 3                specific provisions of this medical
 4                manual with you at that time?
 5   A.   If I had a question about something that
 6                wasn't self-explanatory, I would ask
 7                and she would answer.
 8   Q.   Okay.     And, so, this is happening when you
 9                show up at 6:00 a.m.    You fill out
10                some paperwork with Ms. Ahart --
11                correct?
12   A.   Yes.
13   Q.   You have the opportunity -- you flip
14                through what we have talked about as
15                the medical policies and procedures,
16                and then you flip through what is the
17                medical manual.   Is that correct?
18                     MS. HOHENBERGER:    I'm going to
19   object.     I don't think she said "flip through;"
20   but go ahead.
21   A.   Yes.
22   Q.   Well then, is it your testimony that you
23                actually read through -- that during
24                that first meeting that you had an
25                opportunity to fully read through the


                    SIMONI COURT REPORTING
               (330) 399-1400    (330) 746-0934
                        1-800-399-6686
                                                        62


 1                medical department policies and
 2                procedures?
 3   A.   Yes.
 4   Q.   You read through them page by page, word
 5                for word?
 6   A.   Maybe not word for word; but, I read
 7                through the whole thing.
 8   Q.   All right.     And approximately how long did
 9                that take you?
10   A.   Maybe 45 minutes.
11   Q.   About 45 minutes you spent with it.       Then
12                you moved on to the medical manual?
13   A.   Yes.
14   Q.   And approximately, then, how long do you
15                recall it took you to go over that?
16   A.   Probably another 20 minutes to a half
17                hour, but I can't be sure.
18   Q.   And just so I am correct, there is no --
19                well, do you recall yourself asking
20                Ms. Ahart any questions?
21   A.   I don't remember.
22   Q.   Okay.     And I should have asked you before,
23                but I'll ask you now.   Let's take
24                them separately.   Do you remember
25                asking Ms. Ahart any specific


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         65


 1   Q.   And there is his home number; correct?
 2   A.   Yes.
 3   Q.   So, at some point did you have
 4                Dr. Malvasi's cell phone number
 5                probably in your cell phone?
 6   A.   Yes.     I had both.
 7   Q.   So that at any time when you were in a
 8                facility, or even if you were not at
 9                work, you had a means of contacting
10                Dr. Malvasi to provide him -- to
11                report an assessment to him.     Is that
12                fair?
13   A.   Yes.
14   Q.   Okay.     So, in the medical manual -- let's
15                go to page 144, please.     Can you
16                explain what this is?
17   A.   Medical Administration Record Sheet.
18   Q.   As a medical assistant, what do you take
19                from this?     What's the purpose of
20                this document here?
21   A.   The purpose is if you are changing a
22                dressing, giving insulin, documenting
23                blood sugar, giving a prescribed or
24                over-the-counter medication, it is
25                documented that you either


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         68


 1   Q.   Number 4, "What Route," what does that
 2                mean?
 3   A.   What route -- that would be by mouth, by
 4                injection.
 5   Q.   All right.        Then go to page 147.   It kind
 6                of outlines what the duties and
 7                responsibilities are for the specific
 8                shifts.     Is that fair?
 9   A.   Yes.
10   Q.   So, let's go down to -- on the bottom
11                where it says "Midnight shifts,"
12                that's 10:00 p.m. to 6:00 a.m.?
13   A.   Yes.
14   Q.   So, during the period that you were
15                employed at the Trumbull County Jail,
16                how many medical assistants usually
17                work the midnight shift?
18   A.   Usually Jessie worked midnights, Bethany
19                was day shift, and I was afternoon
20                shift.
21   Q.   So, that would be one?
22   A.   Yes, for the most part.        Sometimes we
23                would switch.
24   Q.   Okay.     So, during the period that you were
25                there, are you saying to me that on a


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           71


 1               and "Check medication."      Is that
 2               right?
 3   A.   Yes.
 4   Q.   Are you saying to me that that's generally
 5               the start of a shift report for a
 6               certain day?
 7   A.   Yes.
 8   Q.   And then the medical staff on the
 9               afternoon and midnights; then it just
10               continues?
11   A.   Yes.
12   Q.   Go to page 152 for me, please.        Page 152
13               for me, please.    In the middle
14               section it says "Withdrawals from
15               Drugs."   Is that correct?
16   A.   Yes.
17   Q.   Tell me how you first became aware of what
18               to do when an inmate may be
19               displaying signs and symptoms of
20               withdrawal.    How did you learn that?
21   A.   I'm sorry, do you want a specific instance
22               or --
23   Q.   How did you get the information?        As a
24               medical assistant employed in
25               Trumbull County, how did you first


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        72


 1             receive the information in terms of
 2             what to do when an inmate is
 3             experiencing -- may be experiencing
 4             withdrawal?
 5   A.   While I was shadowing.     It's a common
 6             occurrence.
 7   Q.   So, you learned what to do by watching
 8             whom?     Do you recall?
 9   A.   I don't remember who exactly it was the
10             first time; but, both Bethany, Carla,
11             and Jessie.
12   Q.   So, would there have been a time when you
13             personally sat down with either
14             Ms. Ahart or Dr. Malvasi and gone
15             over this withdrawal-from-drugs
16             policy that is on page 152?     Do you
17             recall that ever taking place?
18   A.   Not with the document in front of us, no.
19   Q.   Not with the document in front of you.
20             Okay.     Would you turn to page 156,
21             please, and tell me what that is,
22             please?
23   A.   That's "Clinical Opiate Withdrawal Scale."
24   Q.   Same question.     Were you ever trained --
25             was there ever -- did you ever go


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        73


 1                over this document specifically with
 2                either Ms. Ahart or Dr. Malvasi?
 3   A.   With Carla, yes.     She showed me a couple
 4                of them that had been completed so
 5                that I knew how to fill them out.
 6   Q.   Okay, do you recall when you learned how
 7                to fill out a COWS specifically?
 8   A.   I don't recall.
 9   Q.   Do you recall if it was during the two
10                weeks of your training, or was it
11                sometime afterwards?
12   A.   It was within the first two weeks of
13                training.
14   Q.   Okay.     So, you were then familiar with all
15                of the information that is supposed
16                to go on the COWS; correct?
17   A.   Yes.
18   Q.   So, on the top of the COWS, on the second
19                line it says "Blood Pressure," right?
20   A.   Yes.
21   Q.   So, the inmate's blood pressure would go
22                in there?
23   A.   Yes.
24   Q.   And there's a place for pulse?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                           80


 1                records.   Is that correct?
 2   A.   Yes.
 3   Q.   And so, then, you appreciated that when
 4                you were learning that at ETI the
 5                purpose was to assist you in the
 6                future in providing better care for
 7                the patients that you might
 8                encounter; correct?
 9   A.   Yes.
10   Q.   And complete and accurate medical
11                information is a critical factor in
12                providing the care; right?
13   A.   Yes.
14   Q.   So, can you turn to page 159, please?
15                Tell me, have you seen this before?
16   A.   Yes.
17   Q.   Okay.     Tell me, did you -- tell me when
18                the first time you saw it and the
19                context, please.
20   A.   In training, when I read through it.
21   Q.   Okay.     And this talks about signs and
22                symptoms of withdrawals.      Correct?
23   A.   Yes.
24   Q.   It specifically states that before anyone
25                is placed on medications, then they


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       83


 1   Q.   So, you remember Mr. Gregory Wright; do
 2               you not?
 3   A.   Yes.
 4   Q.   That's the case that we are here about.
 5               Correct?
 6   A.   Yes.
 7   Q.   So, are you saying to me that when
 8               Mr. Wright was perceived to be going
 9               through opiate withdrawal, that
10               pursuant to the manual he should have
11               been placed on medical isolation and
12               taken up to 3A?   Is that correct?
13   A.   If his symptoms were severe enough, yes.
14   Q.   Maybe we read that differently.     "All
15               inmates should be placed on medical
16               isolation when they start to have
17               signs and symptoms of withdrawal."
18                    What you're saying to me is that
19               a determination has to be made as to
20               whether they are serious signs of
21               withdrawal as to whether they are
22               going to be transferred to medical
23               isolation on 3.   Is that correct?
24   A.   If we had placed every inmate on medical
25               lockdown that had been showing signs


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       84


 1               and symptoms of basic opiate
 2               withdrawal in lockdown cells, there
 3               would be no lockdown cells left.
 4   Q.   And I appreciate the narrative; but, it
 5               doesn't answer my question.
 6                    My question is, this says that
 7               when someone -- when they start to
 8               have signs and symptoms of
 9               withdrawal, they go to medical
10               isolation.   Correct?
11   A.   That's correct.
12   Q.   That's what this is?
13   A.   Yes.
14   Q.   And your job, as I understand it, was to
15               assess and report; correct?
16   A.   Yes.
17   Q.   And so, then, you do the assessment and
18               you report to Dr. Malvasi in terms of
19               whether this person then needs to go
20               to medical isolation.   Correct?
21   A.   Correct.
22   Q.   Now, Ms. Lobdell had told you that
23               Mr. Wright was withdrawing.    Is that
24               correct?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        85


 1   Q.   Did she verbally tell you that, or was it
 2                in a shift report, or how do you
 3                recall getting that information?
 4   A.   It was verbal.
 5   Q.   So, you start at 10:00 p.m. on May 4.        So,
 6                you probably showed up for work,
 7                what, about 9:50, 9:45, or something
 8                like that?   Does that seem fair?
 9   A.   Yes.
10   Q.   Okay.     So, you and Ms. Lobdell had the
11                conversation and she says that
12                Mr. Wright is withdrawing?
13   A.   Yes.
14   Q.   What did that mean to you?
15   A.   That I was going to have to keep an eye on
16                him.
17   Q.   Okay.     And when she told you that it was
18                Gregory Wright; did that name mean
19                anything to you at that time?
20   A.   Not at the time.
21   Q.   Did you do something later to -- did you
22                realize that you had treated
23                Mr. Wright before?
24   A.   After the first encounter, yes.
25   Q.   After the first encounter.      Why is a


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       86


 1               person in medical isolation -- you
 2               said it's ten-minute tours?
 3   A.   Yes.
 4   Q.   For the record, tell me what that means.
 5   A.   It means an officer goes around and looks
 6               in the window of the cell to make
 7               sure that the inmate is still okay.
 8   Q.   How do the officers know to do that?
 9   A.   What do you mean?
10   Q.   How do the officers; the correctional
11               officers -- how do they know that
12               they should observe an inmate every
13               ten minutes?
14   A.   By being told by medical staff.
15   Q.   How would medical staff communicate that
16               information to the corrections
17               officers?
18   A.   Direct verbalization.
19   Q.   There's no form that would be completed to
20               say that, or to communicate that
21               information?
22   A.   No.    It would be in the officer's report.
23   Q.   It would be in the officer's report?
24   A.   Yes.
25   Q.   So that your understanding is that if you,


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       105


 1   Q.   This is the form you explained earlier?
 2   A.   Yes.
 3   Q.   And do you see your signature down there?
 4   A.   Yes.
 5   Q.   What does your signature mean on this
 6                form, Ms. Hake?
 7   A.   We always signed the bottom of the sheets
 8                because at some point or other we are
 9                going to sign off on medication, and
10                we have to sign off on something
11                besides our initials.
12   Q.   Does this mean that you did administer
13                medication to him or you may have?
14   A.   No.     This means I may have in the future.
15                One of these requires every
16                employee's signature because at some
17                point or another you may give
18                over-the-counter or prescription
19                medications.
20   Q.   Okay.     So, this doesn't mean that you
21                administered any medication to him;
22                but, had he stayed there longer and
23                so forth, you may have?
24   A.   Yes.
25   Q.   Do you recall going to work on May 4,


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         106


 1                2017?
 2   A.   Yes.
 3   Q.   And tell me what shift you were working
 4                that day.
 5   A.   10:00 p.m. to 6:00 a.m.
 6   Q.   Okay.     So -- Ed Venz -- who was that?
 7   A.   One of the corrections officers.
 8   Q.   Do you remember corrections officer Venz
 9                getting in contact with you?
10   A.   No.
11   Q.   Do you recall being requested to go to
12                Gregory Wright's cell?
13   A.   Yes.
14   Q.   What did you observe when you went there?
15   A.   He was lying down.        He was angry --
16                visibly angry.     He would not let me
17                take his blood pressure.     He kept
18                pulling away from me.
19                        He kept asking me for his
20                glasses and said that his stomach
21                didn't feel good.
22   Q.   So, you go there.        Do you recall that
23                Corrections Officer Sarah Whitacker
24                may have accompanied you there?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         107


 1   Q.   So, you, Corrections Officer Whitacker are
 2               there; and, tell me what you mean
 3               when you say that he was visibly
 4               angry.     What made you think he was
 5               angry?
 6   A.   The look on his face.          The second that I
 7               walked in he shook his head.
 8   Q.   Now, was there any -- you said he was
 9               talking about his glasses.        What was
10               he saying about his glasses?
11   A.   He wanted his glasses, which I did not
12               have.
13   Q.   Is that what the corrections officers told
14               you as to why they asked you to come
15               up there was because he wanted his
16               glasses?
17   A.   No.    He had vomited.
18   Q.   He had vomited; and, he told you that his
19               stomach was hurting?
20   A.   Yes.
21   Q.   And the vomit on the floor would be some
22               indication that, well, yeah, there
23               may be something wrong with his
24               stomach.     Correct?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          108


 1   Q.   So, you didn't attribute that look on his
 2               face to pain?
 3   A.   I may have.
 4   Q.   So, his stomach is hurting.       What were
 5               your other observations of him when
 6               you walked in there?
 7   A.   As far as I can remember, there was vomit
 8               on the floor.     I asked him what was
 9               wrong.     He said, "My stomach hurts.
10               I want my glasses."
11                       I tried to obtain vitals.   He
12               kept pulling away from me.     Then I
13               offered him Maalox for his stomach
14               and he refused.
15   Q.   So, tell me how you proceeded to do -- to
16               get his vitals at that time.
17   A.   I tried having Sarah Whitacker hold his
18               arms off of his side so I could wrap
19               the blood pressure cuff around it,
20               and he kept pulling away from her as
21               well.
22   Q.   Did you try to talk to him to see why he
23               was acting that way?
24   A.   Yes.    I made multiple attempts.
25   Q.   And what, if anything, did he say to you?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      109


 1   A.   He would just grunt back at me and he
 2               would tell me again that he wanted
 3               his glasses and his stomach hurt.
 4   Q.   How did you interpret his reaction to you?
 5               What was on your mind?     What were you
 6               thinking?
 7   A.   That he was being combative.
 8   Q.   He was being combative.       Tell me what else
 9               you -- so, he vomited.     He is acting
10               uncooperative.   What do you use the
11               pulse ox for?
12   A.   To check the heart rate and the oxygen
13               level.
14   Q.   To check the heart rate and the oxygen
15               level.   You didn't have the pulse ox
16               with you, did you?
17   A.   I did not.
18   Q.   Now, you had your emergency bag, though,
19               right?
20   A.   Yes.
21   Q.   And the pulse ox wasn't in there?
22   A.   Yes.
23   Q.   So, you got a call to come up to 2A.       Do
24               you recall that this was about four
25               minutes after 12:00?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       110


 1   A.   Yes.
 2   Q.   So, you're going -- in your mind, was this
 3                just routine or was this emergency,
 4                or exactly what was going through
 5                your mind at the time?
 6   A.   Upon the initial call I thought that it
 7                was an emergency; so, I grabbed my
 8                emergency medical bag.   And then,
 9                when I got there, it seemed more than
10                routine.
11   Q.   Okay.     Isn't the pulse ox supposed to be
12                in the emergency bag?
13   A.   Yes.
14   Q.   Why wasn't it there?
15   A.   I'm not sure.
16   Q.   So, this is the midnight -- yes, the
17                midnight shift?
18   A.   Yes.
19   Q.   You are the only medical assistant that's
20                on duty; correct?
21   A.   Yes.
22   Q.   You are the only medical person that is
23                present in the jail at that time;
24                correct?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       111


 1   Q.   Whose responsibility is it to make sure
 2                that the emergency bag has the
 3                appropriate medical equipment in it?
 4   A.   The last person to use it.
 5   Q.   So, that wouldn't have been you?
 6   A.   No.
 7   Q.   But -- so, you start the shift.        So,
 8                you're saying -- would you know that
 9                Ms. Lobdell used it on her shift on
10                May 4, 2017?
11   A.   I can't be sure.
12   Q.   But, all you know is that when you went at
13                that time it was not in the bag?
14   A.   Yes.
15   Q.   So, when Mr. Wright was being -- was he
16                being combative or uncooperative?
17                Which one?
18   A.   He was being more combative by pulling
19                away.
20   Q.   Okay.     Did you think that that may have
21                factored into -- what did you think
22                he was going through at that time?
23                What was your assessment of him when
24                you saw that there was vomit on the
25                floor; and, you also had the


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                         112


 1               information that Ms. Lobdell had
 2               given you.     Correct?
 3   A.   Yes.
 4   Q.   So, now you are in the cell.       Tell me
 5               about your assessment.     Tell me what
 6               you're thinking process is in terms
 7               of what's going on with Mr. Wright.
 8   A.   You immediately think "opiate withdrawal."
 9   Q.   So, you immediately thought "opiate
10               withdrawal."     So, what did that say
11               to you should happen?
12   A.   I offered him the Ibuprofen, Imodium, and
13               Maalox.   He did not want that.       And
14               then I told officers to keep an eye
15               on him and let me know what
16               happens -- if anything got worse or
17               if it got better.
18   Q.   So, you left his cell without a blood
19               pressure at that time?
20   A.   Yes.
21   Q.   You did not have the pulse ox rate at that
22               time?
23   A.   Yes.
24   Q.   You didn't get that vital sign?       That's
25               what you mean; correct?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       118


 1                he's doing.
 2   Q.   I'm just reacting to -- the transcript
 3                says "weird;" but, that's probably
 4                not it.   Keep an eye on him?
 5   A.   Yes.
 6   Q.   So, you go back -- you don't call
 7                Dr. Malvasi?
 8   A.   No.
 9   Q.   You don't call Ms. Ahart?
10   A.   No.
11   Q.   Okay.     What did you do in terms of your
12                work at that point?
13   A.   I document in his chart what had happened,
14                that I was unable to obtain vitals,
15                and then I go back to my routine.
16   (PLAINTIFF'S EXHIBIT 20 and 21 MARKED)
17   Q.   Showing you what's been marked as
18                Plaintiff's Exhibit 20, will you take
19                a look at that, please?
20   A.   Yes.
21   Q.   Tell me whether you recognize that.
22   A.   Yes.
23   Q.   Okay.     And tell me what it is, please.
24   A.   It's a General Assessment Form.
25   Q.   Do you recall when you completed that


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       119


 1                form?
 2   A.   It states at about 12:15 a.m.
 3   Q.   So, 12:15 a.m. would have been after you
 4                saw Mr. Wright for the first time; is
 5                that correct?
 6   A.   Yes.
 7   Q.   And so, you write here that he is "Coming
 8                off of heroin.   Says, 'I'm sick.'
 9                Won't tell me anything else."?
10   A.   Yes.
11   Q.   Those were your observations and that's
12                what you remember?
13   A.   Yes.
14   Q.   Okay.     And in the -- there's a line here
15                that starts with the letters, "BP."
16                Do you see that line there?
17   A.   Yes.
18   Q.   What is supposed to go in that line there?
19   A.   Blood pressure.
20   Q.   What's the "P"?
21   A.   Pulse.
22   Q.   The "R"?
23   A.   Respirations, temperature, pulse ox.
24   Q.   And that is all blank?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        120


 1   Q.   And those are the vitals that we have been
 2               talking about that are important for
 3               your assessment; correct?
 4   A.   Yes.
 5   Q.   That's the information that you need to
 6               provide to Dr. Malvasi so that he can
 7               evaluate the situation and come up
 8               with the proper diagnosis for
 9               treatment; correct?
10   A.   Yes.
11   Q.   You were unable to do that because you
12               didn't have any vitals; correct?
13   A.   Yes.
14   Q.   Did you ever think about asking -- Sarah
15               Whitacker was in there?     CO Sarah
16               Whitacker was in there with you?
17   A.   Yes.
18   Q.   Did you ever think of asking maybe one of
19               the male COs and ask him to talk to
20               Mr. Wright?     Did you think about
21               doing that?
22   A.   We all tried to talk to him.
23   Q.   So, you're leaving someone -- Mr. Wright.
24               We have no vitals, and you go back to
25               your job.     Correct?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                      121


 1   A.   Yes.
 2   Q.   And you go back to doing the routine
 3               things that you would do on your
 4               shift; is that correct?
 5   A.   Yes.
 6   Q.   So, sometime later you get another call
 7               concerning Mr. Wright; correct?
 8   A.   Yes.
 9   Q.   Tell me what you recall about that.
10   A.   They said it was a possible seizure.       I go
11               up.     He's really just laying kind of
12               shaking.     I immediately activated my
13               smelling salts.     He turned his head
14               away.     I took his left hand and put
15               it over his mouth so that he couldn't
16               breathe through his mouth, and this
17               forced him to inhale the smelling
18               salts.     That's when he got even more
19               angry.
20   Q.   You say "angry"?
21   A.   Yes.
22   Q.   And he was laying in this bunk with the
23               top of his torso laying outside the
24               port-a-bunk?
25   A.   It was when I first walked in.       I tried to


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       122


 1                get him onto his side in case if it
 2                was a seizure he wouldn't swallow his
 3                tongue or vomit.
 4   Q.   So, when you arrived there was he still
 5                shaking?
 6   A.   He was shaking, but not profusely.
 7   Q.   Now, it was Corrections Officer Washington
 8                that had called you to come; correct?
 9   A.   Yes.
10   Q.   And the information that you received from
11                him was that, "I think he's having a
12                seizure."   Correct?
13   A.   Yes.
14   Q.   And you show up.       And then, what Officer
15                Washington told you was confirmed;
16                that he was still shaking somewhat?
17   A.   Yes.
18   Q.   Okay.     Vomit on the floor next to his
19                port-a-bunk?
20   A.   Yes.
21   Q.   Vomiting and nausea being one of the signs
22                of opiate withdrawal; is that fair?
23   A.   Yes.
24   Q.   Now he's sweating profusely, isn't that
25                true?


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       123


 1   A.   More than before, yes.
 2   Q.   Again, looking back at the COWS and the
 3                protocol, those are other factors
 4                related to opiate withdrawal;
 5                correct?
 6   A.   Yes.
 7   Q.   And what's being confirmed in front of you
 8                are symptoms that led you to believe
 9                that this was opiate withdrawal?
10   A.   Yes.
11   Q.   And you're being called back for a second
12                time.   So, then you appreciate, "Now,
13                this is more serious than it was
14                before."
15   A.   I realized that it may have needed more
16                attention.
17   Q.   So, then you proceed to do the -- we got
18                to get the vitals now.   It's
19                important to do the vitals; right?
20   A.   Yes.
21   Q.   Okay.     We are going to do the pulse ox;
22                correct?
23   A.   Yes.
24   Q.   Pulse ox is not in the bag; is it?
25   A.   No.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       124


 1   Q.   So, when you went back downstairs after
 2               the first time after the episode with
 3               Mr. Wright, you didn't pack the
 4               emergency bag; correct?
 5   A.   That's right.
 6   Q.   So, now Officer Harvey has to go get the
 7               pulse ox; right?
 8   A.   Yes.
 9   Q.   And you're there with -- Sergeant Tomko is
10               there with you; right?
11   A.   Yes.
12   Q.   So, you use his watch.     He let you use his
13               watch to try to get the pulse?
14   A.   Yes.
15   Q.   Are you successful?
16   A.   No.    You have to count a full 60 seconds,
17               do a little bit of math.
18   (WHEREUPON A RECESS WAS TAKEN AT 12:57 PM AND
19   TESTIMONY RESUMED AT 1:09 PM)
20   BY MR. SMITH:
21   Q.   So, this was your second encounter of the
22               evening with Mr. Wright?
23   A.   Yes.
24   Q.   And, Ms. Hake, on two occasions you have
25               described him as being angry.     I


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       125


 1                mean, could he be mad because he was
 2                sick, mad because he was hurting?
 3                        I mean, did your perception of
 4                him being angry, did that affect the
 5                way you were dealing with him?
 6   A.   No.
 7   Q.   Okay.     So, you are there.     You can't get
 8                the pulse; but, this time you were
 9                able to get his heart rate?
10   A.   Yes.
11   Q.   Okay.     And I think his heart rate -- you
12                determined that it was like 150?
13   A.   I don't remember the exact number.
14   Q.   It was elevated?
15   A.   Yes.
16   Q.   And he was presenting to you -- you
17                observed him to be breathing very,
18                very fast?
19   A.   Yes.
20   Q.   And, you also said -- was he folding his
21                arms?     He was moving his arms and so
22                forth?
23   A.   He wasn't clutching.        He was more or less
24                trying to get away from what I was
25                trying to do.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       126


 1   Q.   He was trying to move away from you?
 2   A.   Yes.
 3   Q.   It couldn't have been that he's holding
 4               his heart because of shortness of
 5               breath, or whatever?
 6   A.   No.
 7   Q.   And you were able to distinguish that from
 8               him -- he's breathing very, very
 9               fast.     What do you attribute that to?
10   A.   It could have been that he had just
11               inhaled smelling salts and he was
12               trying to eliminate that smell from
13               his nose.     He could be trying to
14               catch his breath from possibly faking
15               a seizure.     It could be multiple
16               things.
17   Q.   Faking a seizure?       Have you been present
18               when people fake a seizure?
19   A.   Yes.
20   Q.   One of the things that was going through
21               your mind at that time, then, was
22               that Mr. Wright may have been faking?
23   A.   You always have to know that that is a
24               possibility.
25   Q.   A possibility.       Okay, he's sweating


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                    127


 1               profusely; correct?
 2   A.   Yes.
 3   Q.   You had to give him smelling salts when
 4               you arrived to help him start
 5               breathing again; correct?
 6   A.   No.
 7   Q.   You administered the smelling salts?
 8   A.   Yes.    That's basic procedure for possible
 9               seizures.
10   Q.   But, he was shaking?
11   A.   Yes.
12   Q.   He was sweating?
13   A.   Yes.
14   Q.   And all of those things are things that
15               are on the COWS form in terms of an
16               assessment of opiate withdrawal;
17               correct?
18   A.   Yes.
19   Q.   But he may have been faking a seizure?       In
20               medical terms you call that
21               "malingering."   Right?
22   A.   Yes.
23   Q.   So, what made you think that he could
24               have -- that he was faking?
25   A.   I activated the smelling salts.      He


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                       128


 1             started breathing through his mouth
 2             as opposed to through his nose,
 3             because he didn't like the smell of
 4             them.
 5                     When I then took my left hand
 6             and covered his mouth so that he was
 7             forced to smell through his nose, he
 8             turned his head away.
 9   Q.   And that, in and of itself, that minimized
10             all those other factors that you were
11             observing?
12                     MS. HOHENBERGER:   Objection.
13   A.   That told me that he was not having a
14             seizure.
15   Q.   That told you that he was not having a
16             seizure; but, you believed and you
17             had information to know that opiate
18             withdrawal was an issue?
19   A.   I'm sorry -- say that again.
20   Q.   Opiate withdrawal.     Ms. Lobdell had told
21             you that he was having an issue with
22             withdrawals; correct?
23   A.   Correct.
24   Q.   The previous time a few hours earlier that
25             you had been there your assessment


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                             130


 1                Mr. Wright that evening.        Correct?
 2   A.   Yes.
 3   Q.   And you told him, to the best of your
 4                ability, the truth as you remembered
 5                it at that time.     Correct?
 6   A.   Yes.
 7   Q.   All right.     So, now Mr. Wright is faking?
 8                     MS. HOHENBERGER:     Objection.
 9   That's not what she testified to.
10                     MR. SMITH:     She said, "You
11   always have to rule out whether somebody is
12   faking."
13   Q.   Correct?
14   A.   Yes.
15   Q.   So, aside from his reaction to the
16                smelling salts, what else made you
17                think that Mr. Wright may be faking?
18   A.   He was alert.     He was oriented.
19   Q.   Okay.     You thought he just didn't want to
20                go to jail; right?     That's what you
21                told Lieutenant Shay, didn't you --
22                that you thought one of the things --
23                he was trying to stop the process of
24                going to jail.     Didn't you say that?
25   A.   Yes.


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                          158


 1   A.   Based on the way that he acted when I
 2                activated the smelling salts, I
 3                believed there was a very good
 4                possibility that it wasn't a seizure,
 5                but I can't diagnose.
 6   Q.   And we all agree that "pretty sure" is not
 7                a medical term.     Correct?
 8   A.   Correct.
 9   Q.   And then the next line -- well,
10                Lieutenant Shay says, "Okay.       So, you
11                think he was faking or" -- and it
12                gets cut off.     Do you see that?
13   A.   Yes.
14   Q.   And then your response was, "I don't think
15                he was faking.     I just think that he
16                was working himself up."       Do you see
17                that?
18   A.   Yes.
19   Q.   So, based upon what signs and symptoms did
20                you make that statement?
21                        MS. HOHENBERGER:   Objection.
22   A.   I'm not understanding the question.
23   Q.   Okay.     It says "I don't think he was
24                faking.     I just think that he was
25                working himself up."


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
                                                        159


 1                   So, what were your observations
 2              -- what was your medical assessment
 3              that made you say that you thought he
 4              was working himself up?     What
 5              medically were you observing?
 6   A.   He was alert and oriented.      His pupils
 7              were reactive.     He was speaking.     He
 8              was breathing heavily, but his pulse
 9              ox was normal.
10   Q.   But I thought that we had agreed that he
11              wasn't speaking.
12   A.   No.
13   Q.   He was asking you for his glasses.       We
14              talked about that?
15   A.   Yes, and telling me that his stomach hurt.
16   Q.   And telling you that his stomach hurt.
17              So, Lieutenant Shay says, "When you
18              say "working himself up," what do you
19              mean by that?"
20                   And so, your response is, "He
21              was breathing rapidly, extremely
22              rapidly, and when something like that
23              happens normally people just want to
24              get out of jail.     Normally people
25              just want to get 'send' out to the


                 SIMONI COURT REPORTING
            (330) 399-1400    (330) 746-0934
                     1-800-399-6686
